Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

SERVICE DEVELOPMENT AND PRODUCTION
CONTRACT

FOR GAS FIELD
BETWEEN
NORTH OIL COMPANY OF THE REPUBLIC OF IRAQ

AND
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

SERVICE DEVELOPMENT AND PRODUCTION CONTRACT
FOR GAS FIELD

TABLE OF CONTENTS

ARTICLE 1 — DEFINITIONS. ..........ccsesssesssscsscsnecsscssscsnessnccssccsecssecsscsnecsscenscsnecsnceascenecsncsssceneesses 6
ARTICLE 2 — SCOPE OF CONTRACT .......cccssssssssssssssssscsnscsnccsscsnecsnecssccsscenscsscenscenccsnceascenees 12
ARTICLE 3 — TERM OF CONTRACT..........csccsssssssssscsssssscsnscsnssssccsecenecssccsecsnscsscenscenecenceaseenees 13
ARTICLE 4 — SIGNATURE BONUS uu... cccccsssssssssssssesscsnscsnecssccnecsnecssccsscenecsscenscenecsncesscenees 14
ARTICLE 5 — RELINQUISHMENT ...........sccssscssssssssnscsscssscsnscsnssssccsecenecsnccsecenecesccnscenecsnceascenees 14

ARTICLE 6 — MINIMUM WORK OBLIGATION ..

ARTICLE 7 — NOC’S ASSISTANCE..........ccssscssssssssssssscssscsnecsnscssccnecenecsnccsscssecsscenscenecsnceascenees 15
ARTICLE 8 — TERMINATION. ........cccsscssscsssssecsscssscsnscsnccsscsnscsnecssccnscsnecsncenscenscsscenscenccsneeascenees 16
ARTICLE 9 — CONDUCT OF PETROLEUM OPERATIONG............secssesssssssssssssnscsseesseesees 18
ARTICLE 10 - NATURAL GAS LIQUIDS AND SUPPLEMENTAL CRUDE OIL.......... 21
ARTICLE 11 - DEVELOPMENT PLANS AND WORK PROGRAMG...........cccssssssssssessees 22

ARTICLE 12 - APPROVAL OF DEVELOPMENT PLANS AND WORK

PROGRAMG.........cccsscsssssssssssssessnecssscnsssnscsncsnscsnccsncsascsnecsnccascenecanccascenecssccascenscsnccascenscenecaneeneceneese 24
ARTICLE 13 —- JOINT MANAGEMENT OF PETROLEUM OPERATIONG..............ccs00 26
ARTICLE 14 — DATA AND SAMPLEG........cccccssssssssssscsssssnscsnssscsnecsnecssccnscenscencenscenccssceascenees 27
ARTICLE 15 — REPORTS AND RECORDS. .........cccsesssssssssssesssecsecsnecsccsecsnecsscsncenecenccnscenees 28

ARTICLE 16 —- ACCESS AND INSPECTION...

ARTICLE 17 - MEASUREMENT, TRANSFER, AND DELIVERY OF PETROLEUM... 29

ARTICLE 18 — VALUATION OF PETROLEUM...........ccsssssssssssssecssesssscsscssscsscsnecenecsncesscenees 30

2
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ARTICLE 20 - BOOKS OF ACCOUNT, ACCOUNTING AND AUDIT .........c.sccsssssssessees 33

ARTICLE 21 - EXCHANGE AND CURRENCY CONTROL...

ARTICLE 22 — TITLE TO ASSETS .......eccsesssecssssssssnscsncssscsnscsnscssccnecsnecssccnecenscescenscenecsnceascenees 35
ARTICLE 23 — TAXES......sccssssssssssessssssscssecsscsnscssccsscsnscsnccsscsnscsncssnccnecsnecsncesscenecescenscenccencenscenees 35
ARTICLE 24 —- PARTNERSHIP, INDEMNITY AND INSURANCE .............scsssscssssssesssessees 35
ARTICLE 25 — IMPORTS AND EXPORTS........ccccssssssssssssssssssscssecsnecssccsscenecescenscsnecsnceascenees 36
ARTICLE 26 - EMPLOYMENT, TRAINING, AND TECHNOLOGY TRANSFER........... 37
ARTICLE 27 — PARTICIPATION. .......c..ssccsssssssssssssssnscsncssscsnsssnscsscsnecenecsnccsecenscssceascenecsscesseenees 38
ARTICLE 28 — ASSIGNMENT ...........cccssscsssssscssssssssnscsnccsscsnscsnscssccnecenecsnccnecenecsscenscenccencenscenees 38

ARTICLE 29 - LAWS AND REGULATIONS...

ARTICLE 30 - LOCAL GOODS AND SERVICES ..

ARTICLE 31 — FORCE MAJEURE........c.cccssscssssssssnscsscssscsnscsnssssccsecenecsscsnscenscsscenscenccsscesseenees 40
ARTICLE 32 — ENTIRE AGREEMENT AND AMENDMENTS ............sccssscsssssscssessscessessees 41
ARTICLE 33 —- CONFIDENTIALITY AND TECHNOLOGY OWNERSHIP..............ssscssee 41
ARTICLE 34 — HEADINGS OF ARTICLES ........ccccccsscssssssesssesssessecsnecsscsnscsnecsscenscenecsnceascenees 42
ARTICLE 35 — LANGUAGE uu... cssecsssssecsesssscssscscsnscsnccsucsnscsncsssccnecenecsnccsscenecsscenscenecsnceascenees 42
ARTICLE 36 - CONTRACTOR'S OFFICE IN THE REPUBLIC OF IRAQ...........ccsssessee 42
ARTICLE 37 - GOVERNING LAW, CONCILIATION AND ARBITRATION............c..000 43

ARTICLE 38 —- NOTICES

ARTICLE 39 —- SIGNATURE, RATIFICATION AND EFFECTIVE DATE.....

ARTICLE 40 — WAIVER........cccsscsssssssssssssessscsnecsscssscsnscsnecsscenscenecssccnecenecsuccnecenecsscenscenecsncenscenees 44

ARTICLE 41 — PROTECTION OF THE ENVIRONMENT............ccccssssssssssscssssscsnscsscesscesees 44
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ARTICLE 42 - SITE RESTORATION AND DECOMMISSIONING ............cccsssssssssecseessees 48

ARTICLE 43 - GENERAL BUSINESS ETHICS.

ANNEX A — DESCRIPTION OF CONTRACT AREA. ..........ccssssssssssessssssscsnscsscsnscenecsncenscenees 51
ANNEX B — MAP OF CONTRACT AREA..........sccsssssssssssssscsnsssscsnecenecssccsscenscsscenscenecsnceascenees 52
ANNEX C — ACCOUNTING PROCEDURE ..........ccscsssssssssssssesssessecsnecssscsscesecsscencenecsscenscenees 53
ANNEX D — DEFINITION OF RESERVOIRS .........c.sscssssssssssssssessecsnecssscsscsnecsscenscenecssceascenees 64
ANNEX E — MINIMUM WORK OBLIGATION ..........ccssssssssssssssessecsnecssccsecsnecssccnscenecssceascenees 65
ANNEX F — FORMS OF GUARANTEE E...........ccccsssssssssssssssnscsnessscsnecenecssccnscenecssccnscenecsnceascenees 67
ADDENDUM ONE -— HEADS OF JOINT OPERATING AGREEMENT.............sscssesssessees 69

ADDENDUM TWO — HEADS OF PETROLEUM TRANSFER AGREEMENT...

ADDENDUM THREE — HEADS OF CHARTER OF JOINT OPERATING COMPANY. 76

ADDENDUM FOUR - HEADS OF EXPORT OIL SALES AGREEMENT...............sssessee 81
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009
SERVICE DEVELOPMENT AND PRODUCTION CONTRACT
FOR GAS FIELD

This Service Development and Production Contract ("Contract") is made and entered into
this day of 2009 -, by and between:

North Oil Company, the Republic of Iraq (“NOC”) of the First Part, and

, acompany established and existing under the laws of
having its registered head office at (“
”) and

, acompany established and existing under the laws of
, having its registered head office at (“
”);

(individually a “Company”; and collectively the “Companies”); together with

North Gas Company, an Iraqi State company established and existing under the laws of Iraq
(hereinafter referred to as “State Partner’),

Companies and State Partner are collectively referred to as “Contractor”, of the Second
Part,

NOC and Contractor are referred to, individually, as “Party” or, collectively, as “Parties”.

WITNESSETH

WHEREAS all oil and gas resources within the territory and offshore areas of the Republic of
Iraq are owned by all the people of the Republic of Iraq, and the State of Iraq, as the sole
representative of the whole people, acting through the Iraqi Government, has sole right to
explore, develop, extract, exploit and utilize such natural resources therefrom; and

WHEREAS NOC, in its role as an Iraqi State oil and gas company, is exclusively entrusted
with and authorized for development and production of Gas Field; in
accordance with the Law; and

WHEREAS Contractor has sound financial standing, technical competency, and
professional skills to carry out Appraisal, Development and Production Operations and
generally all and any Petroleum Operations as defined herein; and

WHEREAS the Parties mutually represent that they have the power, authority, and desire to
enter into this Contract for the development and production of the Gas Field as
defined herein;

NOW THEREFORE, and in consideration of the premises and the mutual covenants
hereinafter set out, it is agreed as follows:
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ARTICLE 1 — DEFINITIONS

Except as specifically provided herein, any reference to an Article, Annex, or Addendum
shall be construed as a reference to Article, Annex, or Addendum to this Contract. In this
Contract, including its Annexes and Addenda, words in the singular include the plural and
vice versa and except where the context otherwise requires, the following terms shall have
the meanings set out as follows:

11 “Accounting Procedure" means the accounting procedures and requirements set
out in Annex C.

1.2 "Affiliate" in relation to any Contractor's entity, means:
(a) a company which controls such entity, or
(b) a company which is controlled by such entity, or
(c) a company which is controlled by a company which controls such entity.

For the purpose of this definition, "control" means the power to dictate and conduct
the policy of a company through the control, directly or indirectly, of more than fifty
percent (50%) of the shares or voting rights in such company. For the purposes of
this Contract, subsidiaries of NOC as well as companies and enterprises of Iraq
Ministry of Oil or Iraq National Oil Company (when established) shall be deemed
NOC's Affiliates.

1.3 “Appraisal” or "Appraisal Operations" means any and all operations such as (but
not be limited to) geological, geophysical, aerial and any other surveys and any
interpretation of data relating thereto as may be contained in approved Work
Programs and Budgets and the drilling of such shot-holes, core holes, stratigraphic
tests, holes for the appraisal of Petroleum and other related holes and wells, the
production testing, PVT and core analyses and the purchase or acquisition of such
supplies, materials and equipment thereof, all as may be contained in approved Work
Programs and Budgets.

1.4 “Associated Gas" means Gas, occurring as gas-cap gas, which overlies and is in
contact with crude oil in a reservoir and/or solution gas dissolved in crude oil in a

reservoir.

1.5 “Barrel” means a liquid quantity consisting of forty-two (42) United States gallons
under a pressure of one (1) atmosphere and a temperature of sixty (60) degrees
Fahrenheit.

1.6 “Barrel of Fuel Oil Equivalent" or "BFOE" means, for the purposes of this Contract,

six thousand (6,000) SCF of Natural Gas.

1.7 "Barrel of Oil Equivalent" or "BOE" means, for the purposes of this Contract, one
Barrel of Crude Oil or six thousand (6,000) SCF of Natural Gas.

1.8 “Best International Petroleum Industry Practices” means all those uses and
practices that are, at the time in question, generally accepted in the international
petroleum industry as being good, safe, economical, environmentally sound and
efficient in exploring for, developing, producing, processing and transporting
Petroleum. They should reflect standards of service and technology that are either
state-of-the-art or otherwise appropriate to the operations in question and should be
applied using standards in all matters that are no less rigorous than those in use by
the Companies in other global operations.

6
1.20

1.21

1.22

1.23

1.24

1.25

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

“BOD” means the Board of Directors formed pursuant to Article 9.3

"Budget" means the estimates of the expenditure expected to be incurred for
implementing an approved Work Program for any Calendar Year or part thereof.

"Calendar Month" or "Month" means in respect of any month in a Calendar Year, a
period commencing on the first day of such month and ending on the last day of the
same month.

"Calendar Quarter" or "Quarter" means a period of three consecutive Calendar
Months commencing on the first day of January, April, July, or October of any
Calendar Year.

"Calendar Year" means a period of twelve (12) consecutive months commencing
with the first day of January and ending on the last day of December, both dates
being inclusive, according to the Gregorian calendar.

“Capital Cost” means all costs and expenditure, excluding Operating Cost, as
defined in the Law.

“Cash Receipts” means as defined in Article 19.6.

"Commercial Production" means production of Gas from the Field (excluding
production for testing purposes) and delivery of the same at the relevant Transfer
Point under a program of regular production and sale.

“Company” means any entity that is a signatory party to this Contract and that forms
part of the Contractor, excluding the State Partner, and at any time thereafter shall
include their legal successors and permitted assignees.

"Companies" means, collectively, each Company that comprises the Contractor,
excluding the State Partner, and at any time thereafter shall include their legal
successors and permitted assignees.

“Contract” means this agreement between the Parties, including the Annexes and
Addenda attached hereto, as amended or supplemented from time to time in
accordance with this Contract.

“Contract Area” means the development and production area covered by this
Contract, as described in Annex A and outlined in Annex B.

"Contractor's Operator" means one of Companies designated as Operator as from
the Effective Date pursuant to Article 9.2.

"Contract Year" means a period of twelve (12) consecutive months according to the
Gregorian calendar and starting either on the Effective Date or any anniversary
thereof.

"Contractor" means, on the Effective Date, Companies and North Gas Company,
and at any time thereafter shall include their legal successors and permitted
assignees.

"Crude Oil" means, for the purposes of this contract, all hydrocarbons regardless of
gravity which may be additionally produced and saved from the Field in the liquid
state at absolute pressure of fourteen decimal six nine six (14.696) pounds per
square inch and sixty (60) degrees Fahrenheit, including asphalt and tar, but
excluding NGL that is not blended with Crude Oil.

“Data” means as defined in Article 14.2.
7
1.26

1.27
1.28

1.29

1.30

1.31
1.32
1.33
1.34

1.35

1.36
1.37

1.38

1.39
1.40

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

“Date of Transfer of Operatorship” means the date on which the Joint Operating
Company (JOC) shall take over the conduct of Petroleum Operations pursuant to
ARTICLE 1 -9.4 and Addendum Three.

"Decommissioning Reserve Fund" means as defined in Article 42.2.

“Delivery Point’ or “DP”, in relation to Gas or NGL, means the point(s) where NOC
shall receive the same from Transporter.

“Development Operations” means any and all operations, including primary and
subsequent (secondary, tertiary or other) recovery projects and pressure
maintenance, conducted with a view to developing the Field including, but without
limitations: the drilling, deepening, completing, plugging, side-tracking, re-completing
and equipping of evaluation and development wells; the engineering, building and
erecting or laying of production plants and facilities (such as, without limitation,
separators, compressors, generators, pumps and tankage, gathering lines, pipelines,
and all facilities required to be installed for production, pressure maintenance,
treatment, storage and transportation of Petroleum; the obtaining of such materials,
equipment, machinery, articles and supplies as may be required or expedient for the
above activities; and all auxiliary operations, activities and services required or
expedient for the better conduct or result of the above activities, all in accordance
with the approved Development Plan and Best International Petroleum Industry
Practices.

“Development Plan” or "Plan" means a scheduled program and cost estimate
specifying the Development Operations required for developing and/or increasing the
production capacity of the Field, which includes the Preliminary Development Plan,
Final Development Plan, and any subsequent Revisions thereof.

"Dinar" or "IQD" means the Iraqi Dinar.
"Dollar" or "USD" means the United States Dollar.
“Early Production Program” means as defined in ARTICLE 1 —2.1(a)(i).

"Effective Date" means the date upon which the signed contract becomes valid and
enforceable as notified by NOC to Contractor in writing, in accordance with the
provisions of ARTICLE 39 -.

"Early Production Target" means the Net Gas Production Rate, which shall be
targeted by Contractor within thirty (30) Months from the approval date of the
Preliminary Development Plan pursuant to Article 2.2(a)(i) and Article 6.

“Expenditure” means as defined in Article 19.4.

“Export Oil" means crude oil of a standard Iraqi export blend that is available for
possible lifting by Contractor at a Delivery Point as payment for Service Fees under
Article 19 and Addendum Four.

“Field” means the Gas Field as initially defined in Annexes A, B, and D,
the areal limits of which shall be defined as and when the Appraisal Operations are
carried out, all within this Contract Area and subject to the provisions of Article 5
hereof.

"Final Development Plan" has the meaning given in Article 11.2(b).

“Financial Year" means the Calendar Year.
1.41

1.42
1.43

1.44
1.45

1.46

1.47

1.48

1.49

1.50
1.51
1.52
1.53
1.54

1.55

1.56

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

"First Commercial Production" means the last day of the first thirty (30)
consecutive days when a Net Gas Production Rate of no less than seventy (70)
MMSCEFD is produced and transferred to Transporter, but excluding any days on
which a production test is performed for establishing Commercial Production.

“Force Majeure” means as defined in Article 31.

"Gas" or "Natural Gas" means a mixture of hydrocarbons and varying quantities of
non-hydrocarbons that exist either in the gaseous phase or in solution with Crude Oil
in natural underground reservoirs and when produced remain in gaseous phase at
atmospheric conditions of temperature and pressure, and is classified as either
Associated Gas or Non-Associated Gas.

"Government" means the Government of the Republic of Iraq.

“Gross Negligence or Willful Misconduct” means any unjustifiable act or omission
which constitutes an intentional, deliberate reckless or conscious disregard of the
Best International Petroleum Industry Practices or terms of this Contract in
connection with Petroleum Operations.

“Joint Management Committee” or “JMC” means the committee formed pursuant to
ARTICLE 13 -.

“Joint Operating Company” or “JOC” means the company to be established in the
Republic of Iraq pursuant to Article 9 for taking over the conduct of Petroleum
Operations in accordance with Addendum Three.

“Law” means any constitution, law, decree, resolution, statute, ordinance, rule,
directive, order, treaty, code or regulation and any injunction or final non-appealable
judgment, as adopted, enacted, issued, promulgated or ratified by the Republic of
Iraq. Unless otherwise indicated, references to any Law shall be construed as a
reference to such Law as originally enacted, except as it is amended, re-enacted or
modified from time to time.

“LIBOR’ or “London Inter-Bank Offered Rate” means the interest rate determined
as the arithmetic average (rounded upward to the nearest one thousandth of a
percentage point) of the offered rates for deposits in Dollars for a period of three (3)
months as published by the Financial Times (London Edition) on the date which is
one (1) business day prior to the beginning of the said three (3) months period
corresponding to each interest period. Should the Financial Times rate not be
published for a period of seven (7) consecutive days, the Wall Street Journal (New
York edition) shall be used.

"LPG" means liquefied Petroleum Gas, normally a mixture of Propane and Butane.
"MSCF" means one thousand (1,000) SCF.

"MMSCF" means one million (1,000,000) SCF.

“MMSCFD” means MMSCF per day.

“Minimum Expenditure Obligation” means that amount which shall be the minimum
amount to be spent by the Contractor as specified in Article 6.2.

“Minimum Work Obligation” means the minimum work commitment undertaken by
Contractor under Article 6, and Annex E.

“Natural Gas Liquids" or "NGL" means the propane and heavier (C3+) components

9
1.57

1.58

1.59

1.60

1.61

1.62

1.63

1.64

1.65

1.66

1.67

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

of Natural Gas that can be classified according to their vapor pressures; as low vapor
pressure (Condensate), intermediate vapor pressure (Natural Gasoline) and high
vapor pressure (LPG).

"Natural Gasoline" means the pentane and heavier (C5+) part of Natural Gas
Liquids with a vapor pressure intermediate between Condensate and LPG; having a
boiling point within the range of gasoline. It is liquid at atmospheric pressure and
temperature; but volatile and unstable; can be blended with other hydrocarbons to
produce commercial gasoline.

“Natural Gas Condensate" or "Condensate" is a mixture of hydrocarbon liquids that
are present as gaseous components in the raw Natural Gas produced from the Field.
It condenses out of the raw Gas if the temperature is reduced to below the
hydrocarbon dew point temperature of the raw Gas. It contains hydrocarbons that are
liquid at normal surface temperature and pressure. In the event Condensate is
produced from the Field and is blended with Crude Oil, then the provisions of this
Contract shall apply to such Condensate as if it were Crude Oil.

"Net NGL Production", over a certain period of time, means volume of NGL, actually
produced during the said period of time, saved and not used for Petroleum
Operations, treated to certain specifications as per the approved Preliminary
Development Plan, the Final Development Plan, or their Revisions, measured and
received by Transporter at the Transfer Point. Net NGL Production shall not,
however, include any NGL that becomes subject to an agreement relating to
Supplementary Crude Oil pursuant to Article 10.3.

"Net Gas Production", over a certain period of time, means all the Standard Cubic
Feet of Gas, actually produced during the said period of time, saved and not used for
Petroleum Operations, treated to certain specifications as per the approved
Preliminary Development Plan, the Final Development Plan, or their Revisions,
measured and received by Transporter at the Transfer Point(s) inclusive of Sales
Gas and Net NGL Production.

“Net Gas Production Rate”, in MMSCFD, means the Net Gas Production for a
certain period of time divided by the number of calendar days in that period of time.

"Non-Associated Gas" means Gas, which is found in a reservoir that does not
contain significant quantities of Crude Oil.

“Official Selling Price” or “OSP” means SOMO’s declared price for each of the Iraqi
crude oil blends.

"Operator" means the entity that is designated to conduct Petroleum Operations
under this Contract; being either the Contractor's Operator, or the Joint Operating
Company; all in accordance with Article 9 and Addendum Three.

"Operating Cost" means recoverable costs and expenses incurred and paid in
relation to Production Operations, in accordance with approved Work Programs and
Budgets and Accounting Procedure, Annex C.

"Participating Interest" means, in respect of each Contractor's entity, the undivided
share expressed as a percentage for such party's participation in the rights, benefits,
privileges, duties, liabilities and obligations of Contractor.

"Performance Factor", for the purposes of Article 19.5, means the ratio of the Net

Gas Production Rate to the bid Plateau Production Target although in no event shall
it exceed 1.0.

10
1.68

1.69

1.70

1.71

1.72

1.73

1.74

1.75

1.76

1.77

1.78

1.79

1.80

1.81

1.82

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

"Petroleum" means all hydrocarbons, including liquid and gaseous hydrocarbons,
produced and saved from the Contract Area.

"Petroleum Costs" means recoverable costs and expenditures incurred and
payments made by Contractor and/or Operator in connection with or in relation to the
conduct of Petroleum Operations (except corporate income taxes paid in the
Republic of Iraq or as otherwise stipulated herein) determined in accordance with the
provisions of this Contract and the Accounting Procedure in Annex C.

"Petroleum Operations" means any and all Appraisal, Development and Production
Operations and other activities related thereto, including abandonment operations, if
any, under this Contract.

“Plateau Production Period” means a period of seven (7) Years starting with the
earlier of three (3) years from the approval date of the Final Development Plan or the
date when the Plateau Production Target has been achieved for a continuous period
of thirty (30) days, but in no event earlier than the approval date of the Final
Development Plan and no later than six (6) years from the Effective Date.

"Plateau Production Target" is a bid parameter under this Contract and is the Net
Gas Production Rate that is to be achieved and sustained for the Plateau Period,
pursuant to Article 2.2(a)(ii).

"Preliminary Development Plan" has the meaning given in Article 11.2.

"Production Operations" means any and all operations related to production,
transportation and storage of Petroleum including (but not limited to) workovers,
stimulations, remediation, restoration, operating, staffing, supervising, repairing,
decommissioning and maintaining of any and all wells, plants, equipment, pipelines,
tank-farms, terminals and all other installations and facilities.

"Production Measurement Point" or “PMP” means the point, immediately upstream
of the Transfer Point, within or near the Contract Area where the Net Gas Production
or Net NGL Production are measured.

“Remuneration Fee Bid” or “RFB” means USD (US$x.yy) per Barrel of
Fuel Oil Equivalent as utilized in Article 19.5.

"Revision", in respect of a Development Plan or Work Program and Budget, has the
meaning given in Article 12.4.

"R-Factor" is the ratio of cumulative Cash Receipts to cumulative Expenditures in the
conduct of Petroleum Operations pursuant to Article 19.5.

"Sales Gas" means dry Gas (predominantly methane (C1) and propane (C2))
remaining after extracting Natural Gas Liquids from raw Natural Gas.

"Standard Cubic Foot" or “SCF" when applied to Gas means the volume of Gas that
occupies one (1) cubic foot of space measured dry under an absolute pressure of
fourteen point six nine six (14.696) pounds per square inch and a temperature of
sixty (60) degrees Fahrenheit.

“State Partner” means the North Gas Company, an Iraqi State entity established and
existing under the Law.

“Sub-Contractor” means any company or person contracted by the Contractor or
Operator to provide goods or services with respect to Petroleum Operations.

11
1.83

1.84

1.85

1.86
1.87
1.88

1.89
1.90

1.91

1.92

1.93

1.94

1.95

1.96

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

"Supplementary Crude Oil" means any Crude Oil that may be produced under a
separate agreement pursuant to Article 10 of this Contract.

“Supplementary Costs” means recoverable costs and expenditures incurred by
Contractor, other than those costs defined as Petroleum Costs in Article 19.4 and as
determined in accordance with the provisions of this Contract,

"Supplementary Fees” means those Supplementary Costs invoiced by Contractor
as defined in Article 19 and Annex C.

“Take or Pay” means as defined in Article 10.4.
"Tax" means Iraqi corporate income tax pursuant to Article 23.

"Tax Year" means the period of twelve (12) consecutive months according to the
Gregorian calendar for which tax returns or reports are required according to the
Law.

“Term” means the term of this Contract as defined in Article 3.2.

“Training, Technology and Scholarship Fund” or “Fund” means the fund
established as defined in Article 26.2.

"Transfer Point" or "TP" means the inlet flange(s) of the outgoing pipeline from the
Production Measurement Point where Transporter shall receive Net Gas Production
or Net NGL Production from Operator for transportation to the Delivery Point.

"Transporter" means the entity designated by NOC to operate the Transportation
Facilities and Transportation System for transporting Sales Gas, Condensate,
Natural Gas Liquids, or LPG from the Transfer Point(s) to the Delivery Point(s)
pursuant to Article 17 and Addendum Two.

“Transportation Facilities’ means the pipelines, pumps, compressors, tanks,
meters, and other transportation facilities that are built by Operator beyond the
Transfer Point(s) for transporting Sales Gas, Condensate, Natural Gas Liquids, or
LPG and integrated into the Transportation System pursuant to this Contract.

"Transportation System" means, at any time, any and all Transportation Facilities
beyond the Transfer Point, including all the facilities under control of Transporter,
which are necessary for transportation, storage, metering and delivery at the relevant
Delivery Point.

"Work Program" means an itemization and time schedule of the Petroleum
Operations to be carried out under this Contract.

"Year" means a period of twelve (12) consecutive Months according to the Gregorian
calendar; starting on some date or any anniversary of the date.

(End of Article 1)

ARTICLE 2 —- SCOPE OF CONTRACT

2.1

This Contract is a service type Gas Field Development and Production Contract for
the Gas Field, in accordance with the provisions herein. It includes 43
Articles, Annexes A, B, C, D, E, and F, and Addenda One, Two, Three, and Four; all
attached hereto and made part hereof. In the event of a conflict between this
Contract Articles and the Annexes or Addenda, the provisions of the Articles shall
prevail. Any reference to an Addendum herein shall be deemed to include the fully-

12
2.2

2.3

24

2.5

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

termed agreement which replaces such Addendum, unless the context requires
otherwise.

Contractor, subject to the provisions herein contained and in accordance with Best
International Petroleum Industry Practices, shall:

(a) provide or arrange to provide services and technologies for conducting
Petroleum Operations with the intention to achieve the production targets set
out below, which may be revised in accordance with approved Development
Plans:

(i) the Early Production Target at a Net Gas Production Rate equal to
twenty-five percent (25%) of the Plateau Production Target as soon as
possible but no later than thirty six (36) months from the approval date
of the Preliminary Development Plan; and

(ii) the Plateau Production Target at a Net Gas Production Rate of (
) MMSCFD for the Plateau Period that was bid by the Company(s). ..

(b) provide or arrange to provide all capital, machinery, equipment, technology,
personnel and services necessary for conducting Petroleum Operations;

(c) incur all costs and expenses required for carrying out Petroleum Operations in
accordance with approved Development Plans, Work Programs and Budgets
in order to achieve the production targets set out in this Article 2; and

(d) fulfill all financial and other obligations of Contractor and enjoy all rights and
benefits, in accordance with the provisions of this Contract.

For a period of six (6) years from the Effective Date Contractor shall have the
exclusive right to negotiate a separate agreement to explore for and develop the
undiscovered potential reservoirs, as defined in Annex D. If no such agreement is
reached in this time period, NOC shall be free to explore and develop such reservoirs
in any manner it may deem appropriate, taking care not to hinder or unduly interfere
with Petroleum Operations.

In the event of unintentional infringement on the undiscovered reservoirs, the Parties
shall convene to agree in good faith on a proper course of action, taking into
consideration the quantities of petroleum involved, safeguarding the interests of both
Parties.

At any time, the Companies shall be jointly and severally liable to NOC for all
obligations of Contractor under this Contract.

(End of Article 2)

ARTICLE 3 — TERM OF CONTRACT

3.1
3.2

3.3

The Contract shall come into force on the Effective Date.

The basic term of this Contract ("Term") shall be twenty (20) years from the Effective
Date. The Term is extendable pursuant to Article 31 and elsewhere in this Contract.

No later than one (1) Year prior to this Contract’s expiry date, Contractor may submit
a written request to NOC for an extension of the Term for a maximum period of five
(5) Years, subject to newly negotiated terms and conditions.

(End of Article 3)
13
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ARTICLE 4 —- SIGNATURE BONUS

41

4.2

Within thirty (30) days from the Effective Date the Companies shall deposit in cash, in
USD, into a bank account designated by NOC a signature bonus of USD
(US$XXX,000,000).

The signature bonus paid shall be considered Supplementary Costs and shall be
recovered pursuant to and in accordance with Article 19.2(a).

(End of Article 4)

ARTICLE 5 — RELINQUISHMENT

5.1

5.2

5.3

Contractor shall relinquish to NOC within three (3) Years from the initial approval
date of the Final Development Plan any reservoir(s) not included in an approved
Final Development Plan.

Contractor shall relinquish to NOC within six (6) Years from the approval date of the
Final Development Plan any reservoir(s) included therein if Development Operations
in respect of such reservoir(s) have not commenced in accordance with the Final
Development Plan.

NOC shall be free to appraise, develop and produce relinquished reservoir(s) taking
care not to hinder or unduly interfere with Petroleum Operations.

(End of Article 5)

ARTICLE 6 — MINIMUM WORK OBLIGATION

6.1

6.2

Contractor shall provide or arrange to provide all the required services, within the
respective periods of time and according to the provisions set out in Annex E, to fulfill
the Minimum Work Obligation specified therein, for the following activities:

(a) preparation of the Preliminary Development Plan and the Final Development
Plan;

(b) conduct of seismic surveys, including processing and interpretation thereof;

(c) conduct of detailed geological and reservoir engineering studies, including (3-
D) simulation for the reservoirs programmed to come into early production;

(d) drilling appraisal and/or development wells with the aim of appraising the
reservoirs defined in Annex D, and achieving planned initial production in
accordance with the Early Production Program;

(e) conduct of detailed laboratory and reservoir engineering studies to evaluate
most suitable secondary recovery mechanisms for the reservoirs
programmed to come into production within the Final Development Plan; and

(f) performing engineering studies and building all necessary surface installations
required for initial production, transportation, and initiation of engineering work
and infrastructure facilities required by the Final Development Plan.

Contractor shall spend a minimum amount of million USD (US$
xxx000000) in the course of implementing the Minimum Work Obligation specified in
Annex E. The Minimum Expenditure Obligation shall be deemed to have been met

14
6.3

6.4

6.5

6.6

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

provided that the Minimum Work Obligations under Annex E are fulfilled.

Notwithstanding Article 6.2, the Contractor shall invest the sums consistent with the
amounts and timing contemplated in approved Development Plans, subject to the
terms and conditions set forth in this Contract.

The performance of each Company and the fulfillment of its contractual and financial
obligations under this Contract shall be guaranteed by an Affiliate with net production
in excess of 250,000 Barrels of Oil Equivalent per day or its ultimate parent company
through an instrument in the form set out in Annex F. Such guarantee shall be
effective as of the Effective Date and shall be delivered to NOC on the date of
execution hereof in respect of Companies, and as provided in Article 28 in respect of
assignees.

Ministry of Oil shall provide to Companies a guarantee through an instrument
substantially in the form set out in Annex F, to guarantee the performance of the
State Partner, NOC, SOMO, and any other Iraqi State entity and their fulfillment of
their respective contractual and financial obligations under this Contract.

Substantial failure of Contractor to perform timely the levels of investment and work
contemplated in an approved Development Plan shall lead to Contract termination in
accordance with the provision of Article 8.

(End of Article 6)

ARTICLE 7 — NOC’S ASSISTANCE

NOC shall:

7.1

7.2

7.3

74

provide Contractor with such pertinent technical data, if any, (in addition to
information provided to Companies during the bidding process) which may become
available from time to time, to be used exclusively for Petroleum Operations;

ensure that the Contract Area, including all other areas where Petroleum Operations
are required under this Contract, shall be free of any mines or hazardous war
remnants and free of any claims by third parties. However, in the event a clearing
operation is found necessary, Contractor shall prepare the same in close consultation
with NOC prior to submission to the JMC for approval. Once the plan is approved by
the JMC, Contractor shall execute the de-mining work program through competent
service providers and fund the related cost, which costs shall be considered as
Supplementary Costs and recovered pursuant to Article 19;

provide adequate security, through the Iraqi armed forces, within the Contract Area
and any other areas in the Republic of Iraq in which Petroleum Operations or
operations related to the Transportation Facilities are conducted including during
travel to and from such areas. NOC shall be solely liable for the conduct of all
operations by the Iraqi armed forces and Contractor shall not have any liability or
obligation to any party for any acts or activities of the Iraqi armed forces or be obliged
to reimburse NOC for the cost and expense of providing security as contemplated
herein. However, in the event that the Contractor can demonstrate that the security
being provided is inconsistent with its HSE policies, the Parties shall agree
supplementary measures, including short-term engagement of competent private
Iraqi security providers, such costs being considered Petroleum Costs;

provide such assistance to Contractor and Operator as may reasonably be required

to secure and renew all entry visas or work permits for employees of Contractor and

Operator or Sub-Contractors and their dependents, all permits and registrations
15
7.5

7.6

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

required for Contractor to open and maintain a branch office in the Republic of Iraq,
all customs and other clearances required for imports and exports of equipment and
supplies required for Petroleum Operations, and assist Contractor and Operator in
obtaining the office space, its equipment, accommodation, communication facilities
and permits, way-leaves, easements, rights of way, licenses and renewals thereof, all
for the purpose of conducting Petroleum Operations;

provide Contractor and Operator free of charge:

(a) access to the Contract Area including the existing roads and bridges leading
to it and other areas where Petroleum Operations are required;

(b) access to and use of water, including water for injection within or outside the
Contract Area for the purpose of Petroleum Operations, provided that all
installations for off-take, treatment, distribution, and disposal of water shall be
the responsibility of Operator;

(c) use of Petroleum for Petroleum Operations; and
(d) use of existing wells and facilities related to the Field within the Contract Area.
and

in the event of unintentional infringement on petroleum operations of either Party, the
Parties shall convene to agree in good faith on a proper course of action,
safeguarding the interests of both Parties.

(End of Article 7)

ARTICLE 8 — TERMINATION

8.1

Termination by NOC

(a) NOC may terminate this Contract: (i) by giving Contractor written notice if the
last remaining Company (or its parent company that provides a guarantee),
becomes bankrupt or be declared insolvent: or (ii) by giving Contractor three
(3) months written notice if Contractor commits a breach of a material
obligation of this Contract, including but not limited to:

(i) Contractor knowingly submits a false statement to NOC which is of
material consideration for the execution of this Contract;

(ii) last remaining Company assigns any interest, right or obligation under
this Contract contrary to the provisions of Article 28; and

(iii) Contractor fails substantially to comply with approved Development
Plans, Work Programs or Budgets.

(b) If Contractor has remedied its breach pursuant to (a) within the three (3)
months’ notice period, NOC shall consider the notice as having been
ineffective. If NOC reasonably believes that Contractor is doing its best to
remedy the breach and its efforts look promising, then NOC may extend the
notice period accordingly.

(c) If NOC terminates this Contract in accordance with Article 8.1(a), Contractor
shall:
(i) forfeit all its rights and interests under this Contract as from the date of

16
8.2

8.3

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

(a)

termination;

ii release NOC from any and all actions, claims, demands and
ry
proceedings that may arise out of such termination; and

(iii) pay NOC any unspent portion of the Minimum Expenditure Obligation.
Otherwise, NOC shall be entitled to recover such balance from
Contractor by any means it may deem proper.

If Petroleum Operations are suspended or substantially curtailed for a period
exceeding eighteen (18) consecutive Months due to Force Majeure (but for
reasons other than legislation/order of Government), either NOC or
Contractor may terminate this Contract after giving the other Party two (2)
months written notice. Upon such termination, the provisions of Articles
8.1(c)(i) and Article 8.1(c)(ii) shall apply, and NOC shall compensate
Contractor for accrued but unpaid Service Fees and Supplementary Fees up
to the date of termination.

If Contractor suspends its obligations in respect of Petroleum Operations by
order or decree of the government of any of the Companies, NOC shall have
the right to assume full responsibility for Petroleum Operations in any way it
deems appropriate after giving Contractor one (1) month written notice to this
effect. However, if such suspension continues for a period exceeding one (1)
Year, NOC shall have the right to terminate this Contract after giving
Contractor two (2) months written notice. Upon such termination, the
provisions of Article 8.1(c) shall apply, and Contractor shall be entitled to no
compensation whatsoever. However, if at any time during the period when
Contractor has suspended its obligations and prior to the end of the
termination notice, Contractor gives NOC notice that it is able and willing to
resume its obligations with respect to Petroleum Operations, NOC and
Contractor shall agree on the best course of action to resume Contractor's
obligations and on the payment by NOC of any outstanding Service Fees and
Supplementary Fees that were due and payable to Contractor prior to the
period of suspension. It is understood that Contractor shall not be entitled to
any Service Fees during the period of suspension.

If Contractor fails to establish a normal presence in the Republic of Iraq, as
manifested by the necessary personnel and equipment required to conduct
Petroleum Operations within six (6) months after the approval date of the
Preliminary Development Plan, and in due consideration of Article 31.5, NOC
shall have the right to terminate this Contract after giving Contractor two (2)
months written notice. Upon such termination, the provisions of Article 8.1(c)
shall apply, and Contractor shall be entitled to no compensation whatsoever.

Termination by Contractor

If Contractor elects to terminate this Contract before the end of its Term, Contractor
shall give NOC three (3) months written notice to this effect giving reasons for such
election. If by the end of the said notice period the Parties have not agreed on a
course of action other than termination, then Contractor may terminate this Contract
after giving NOC a further notice of one (1) month. Upon such termination, the
provisions of Article 8.1(c) shall apply.

In the event of termination of this Contract (whether by NOC or by Contractor), in
accordance with this Article 8, Contractor hereby warrants that it shall not obstruct,
hinder or otherwise interfere with Petroleum Operations.

17
8.4

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

The provisions of this Contract that by their nature survive termination or expiry of
this Contract (including indemnities, liabilities, audit, confidentiality, governing law
and arbitration) shall remain in full force and effect for a period of three (3) Years
after such termination or expiry.

(End of Article 8)

ARTICLE 9 - CONDUCT OF PETROLEUM OPERATIONS

9.1

9.2

9.3

9.4

9.5

9.6

Until NOC opts for the formation of a JOC, pursuant to Article 9, Contractor's
Operator shall conduct Petroleum Operations under the general supervision and
control of a JMC formed pursuant to Article 13. In the event that permission is
granted to third parties to operate within the Contract Area such as for operations
that are not related to Petroleum Operations, operations involving reservoir(s) that
are excluded under Article 2.2 or that have been relinquished pursuant to Article 5, or
sole-risk operations under Article 12.6, NOC shall take necessary measures to
ensure that such operations within the Contract Area shall not obstruct, hinder, or
unduly interfere with Petroleum Operations. NOC shall indemnify and hold
Contractor harmless of any damage, cost, or delay caused by or resulting from any
such third party operations.

Contractor appoints to serve as Contractor's Operator to conduct
Petroleum Operations in the absence of the JOC. In the event of the creation of a
JOC, and as from the Date of Transfer of Operatorship, Contractor's Operator shall
continue to share management and activities of the JOC for the efficient and smooth
conduct of Petroleum Operations.

Contractor shall not change the Contractor's Operator without the prior written
consent of NOC.

At any time after Contractor first achieves an R-Factor equaling or exceeding one
point zero (1.0), pursuant to Article 19.5, NOC shall have the option to call for the
formation of a Joint Operating Company, which shall be jointly owned and managed
by the Parties. The JOC shall serve as Operator and conduct Petroleum Operations
on behalf of the Parties, under the general supervision and control of a Board of
Directors in accordance with this Contract and Addendum Three, and all in
accordance with approved Development Plans and Work Programs and Budgets.

Within twelve (12) Months of NOC's decision for the formation of the JOC, the Parties
shall establish the JOC consistent with the JOC Heads of Agreement which are set
out in Addendum Three, and consistent with the Law.

The Parties shall agree in due time to a plan and a procedure for the transfer of
Operatorship from Contractor's Operator to the JOC, taking into consideration that
the transfer plan shall include but not be limited to:

(a) an arrangement for the establishment of the JOC;

(b) a list of the various positions to be taken over by the JOC;

(c) a schedule of transfer stages which culminates in the completion of the
transfer within twelve (12) months of the date on which the JOC comes into

existence pursuant to Article 9.4; and

(d) inventories of the relevant facilities, equipment, documents, manuals, data
and information necessary for the Petroleum Operations.

18
9.7

9.8

9.9

9.10

9.11

9.12

9.13

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Contractor's Operator shall, in accordance with the transfer schedule, transfer to the
JOC control of all facilities and equipment relating to Petroleum Operations and all
documents, manuals, data and information regarding the use and operation of such
facilities and equipment so that the JOC personnel are able to manage and handle
such facilities and equipment in accordance with the Best International Petroleum
Industry Practices.

The transfer of the accounting and financial aspects shall be handled in accordance
with Annex C.

During the preparations for the transfer of Operatorship to the JOC and in the course
of the actual transfer, Contractor's Operator shall perform the functions and fulfill the
obligations provided for in this Contract in respect of Petroleum Operations.
Thereafter, the functions, obligations and rights of the Operator provided for in this
Contract shall, by analogy, be applicable to the JOC in accordance with the
provisions of this Contract and Addendum Three.

After the JOC has taken over conduct of Petroleum Operations and has become
Operator, Contractor shall continue to have the obligation of joint management of
JOC and a major role in all the planning, decisions, surveillance, and day-to-day
conduct of Petroleum Operations. In general, Contractor shall make available its
managerial and technological skills and personnel to JOC to ensure that Petroleum
Operations are performed in accordance with the Best International Petroleum
Industry Practices. In particular, Contractor shall continue to prepare and submit for
NOC's approval annual Work Programs and Budgets, Development Plans, and their
Revisions. The establishment of the JOC shall in no way relieve Contractor of its
obligations to achieve the production targets under this Contract.

Expenses directly incurred by NOC and approved by the JMC in the set-up, transfer
and takeover of Petroleum Operations by the JOC shall be paid by Contractor and
charged to the Operating Account in accordance with the provisions of Annex C. It is
understood that any commitments entered into by NOC prior to the Effective Date
that cover activity specified in the Minimum Work Obligation shall be honored and
funded by Contractor, which funding shall be Petroleum Costs. However, Contractor
shall have the right to review these commitments and, following consultation with the
ROC, may terminate such commitments subject to the provision of suitable
alternative arrangements.

Not later than the twentieth (20") day of each Calendar Month, the Operator shall
furnish Contractor with a detailed written estimate of its total cash requirements for
the succeeding Calendar Month expressed in Dollars, in accordance with approved
Work Programs and Budgets.

Such estimate shall take into consideration any cash expected to be on hand at
Calendar Month end. Payment by Contractor for the succeeding Calendar Month
shall be made directly to the correspondent bank designated in Article 9.13 below on
the first (1°) day of the Month, or the next following working day, if such day is not a
working day.

Operator is authorized to keep at its own disposal abroad, in an account opened with
a first class independent bank, the foreign funds advanced by Contractor. Interest or
similar income generated by the account shall be credited to the account.
Withdrawals from said account shall be used for payment for goods and services
abroad and for transferring to a local bank in the Republic of Iraq the required
amounts to meet expenditures in Dinars for the Operator in connection with
Petroleum Operations, converted at the applicable rate of exchange available as
published by the Iraqi Central Bank on the date of conversion. Within 60 (sixty) days

19
9.14

9.15

9.16

9.17

9.18

9.19

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

after the end of each Financial Year, Operator shall submit to the appropriate
exchange control authorities in the Republic of Iraq a statement, duly certified by a
recognized firm of independent auditors, showing the funds credited to the account,
the disbursements made out of the account and the balance outstanding at the end
of such Financial Year.

Operator shall diligently conduct Petroleum Operations in compliance with the Law,
and in accordance with Best International Petroleum Industry Practices.

Operator's activities aboveground and underground shall be designed to achieve
efficient and safe production of Petroleum from the Field. Operator shall ensure that
all materials, equipment, and facilities used in Petroleum Operations comply with
generally accepted engineering norms, are of proper and acceptable construction,
and are kept in good working order throughout the Term. The Parties shall at least
one (1) Year before the expiry of this Contract agree on a detailed procedure for
handing-over the Field and related facilities to NOC as a going concern.

Operator shall take all appropriate and necessary measures, in accordance with the
Law, to safeguard the environment and prevent pollution which may result from
Petroleum Operations, and to minimize the effect of any pollution which may occur.

Each of Contractor and Operator shall take all appropriate and necessary measures,
in accordance with the Law, to ensure transparency, accountability and the strict
observance of general business ethics.

Operator shall conduct Petroleum Operations in accordance with the provisions of
this Contract under the general supervision and control of the JMC or BOD, as the
case may be.

Operator shall:

(a) provide all personnel required for the Petroleum Operations, giving first
priority to Iraqi nationals, provided the Iraqi nationals have the required
qualifications and experience;

(b) without prejudice to the Contractor's right to occupy positions in the JOC,
adhere to employment and training programs which shall aim at the
lragization of Operator's manpower; all pursuant to a plan to be submitted by
the Operator for approval by the JMC or BOD no later than six (6) years from
the Effective Date;

(c) utilize Sub-Contractors and suppliers of proven capability and professional
experience on a competitive basis and in accordance with the tendering
procedures established pursuant to Article 9.21(c), keeping the JMC or BOD
informed accordingly. Any purchase order and sub-contract shall be in
accordance with approved Work Programs and Budgets;

However, prior approval shall be obtained before the award of any individual
purchase order or sub-contract, giving details of bids received and the basis
for the recommended award, as follows:

(i) by JOC for awards up to twenty million USD (US$20,000,000) in
value;

(ii) by JMC or BOD for awards up to fifty million USD (US$50,000,000) in
value; and

(iii) | by NOC for awards exceeding fifty million USD (US$50,000,000) in
20
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

value.
and

(d) prepare and issue reports pursuant to Article 15, and provide any further
information as may reasonably be required by NOC.

9.20 Operator shall place fixtures and installations inside and outside the Contract Area as
necessary to carry out Petroleum Operations, in accordance with the approved
Development Plans. Transportation Facilities that are integrated into the
Transportation System shall be handed over upon completion and commissioning to
the Transporter, which will thereafter be responsible for the operation and
maintenance thereof, in accordance with the provisions of Addendum Two and the
subsequent Petroleum Transfer Agreement.

9.21. Promptly after the Effective Date, but not later than six (6) months thereafter,
Operator shall prepare and submit for JMC or BOD approval, in accordance with
Article 12, the following operating procedures:

(a) employment procedures and personnel regulations for locally recruited
personnel including scales of salaries, wages, benefits, and all allowances
applicable to the respective grade of staff and employees, together with
employment requirements such as_ standard job descriptions and
qualifications to fill the jobs, all in accordance with the Law and local market
conditions. Equitability of basic salaries and terms of employment between
Iraqis and non-lraqis of similar qualification and experience shall be observed,
with allowances and special benefits as appropriate for non-lraqis;

(b) benefits and allowances to be paid in the Republic of Iraq to assigned
personnel referred to in Annex C during the assignment for Petroleum
Operations;

(c) tendering, bidding and contract awarding procedures for engineering, drilling,
construction and other service contracts, and procedures for purchasing
materials and equipment, all on a competitive basis, taking into account
provisions of this Contract Best International Petroleum Industry Practices
and the Law; and

(d) detailed accounting system to be adopted by Operator based on the
provisions of Annex C.

(End of Article 9)

ARTICLE 10 —- NATURAL GAS LIQUIDS AND SUPPLEMENTAL CRUDE OIL

10.1 It is understood that this Contract is limited to the Appraisal, Development and
Production of Non-Associated Gas reservoirs including, where required, the
treatment and processing of the Natural Gas to produce NGLs. However, pursuant to
a separately negotiated agreement the NOC may request Contractor to explore for
and, if successful, appraise, develop and produce any potential Crude Oil
accumulations.

10.2 In the absence of such separate agreement within the period set forth in Article 5,
NOC reserves the right thereafter to explore, appraise, develop, and produce such
Crude Oil accumulations, directly or through third parties, ensuring that Petroleum
Operations are not hindered or delayed.

21
10.3

10.4

10.5

10.6

10.7

10.8

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Unless included in any agreement relating to Supplementary Crude Oil entered into
pursuant to Article 10.2, the Remuneration Fee for NGL resulting from activities
under this Contract shall be payable as a part of the Remuneration Fee for Net Gas
Production, in accordance with Article 19.

Should there be any unavoidable delay on the part of the Transporter or NOC in
receiving the produced Gas and any associated NGL, the Parties may agree in a
timely manner on a reasonable holding period, and the Term together with all rights
and obligations hereunder shall be extended accordingly, subject to the provisions of
Article 8. With or without the said holding period, the Parties may separately agree an
alternative off-take arrangement. Failing agreement on the holding period or the
alternative off-take arrangement, Contractor shall receive its due and payable
Service Fees and, subject to Article 19.3(d), Supplementary Fees on the basis of
Take or Pay arrangements until such time NOC is able to receive the full Net Gas
Production and Net NGL Production.

The Take or Pay arrangements shall compensate the Contractor only to the extent of
Service Fees and, subject to Article 19.3(d), Supplementary Fees that would have
been expected should the delay not have taken place. Contractor will have the
obligation to demonstrate in a manner consistent with certification procedures normal
in such circumstances that wells and facilities are capable of producing and handling
the volumes contemplated in the Development Plan.

In no event will the Take or Pay arrangements cover Service Fees or Supplementary
Fees for Net Gas Production in excess of the Plateau Production Target.

At such time as the necessary receiving facilities are made available by Transporter
or NOC, should Contractor not be able to deliver the Net Gas Production paid for
under the Take or Pay arrangements then the Service Fees and Supplementary
Fees payable shall be recalculated as if such lower deliverability had existed since
the start of the Take or Pay arrangements and the Contractor shall immediately
repay all excess payments received.

On termination of the Take or Pay arrangements Contractor and NOC will agree
arrangements such that Contractor does not benefit under this Contract to a greater
extent than it would have done had implementation of the Take or Pay arrangements
not been necessary.

(End of Article 10)

ARTICLE 11 —- DEVELOPMENT PLANS AND WORK PROGRAMS

11.1

Contractor and Operator are obligated to develop the Field and maintain the required
delivery capacities in accordance with the approved Development Plans and terms of
the Petroleum Transfer Agreement; heads of which are set out in Addendum Two.

Promptly after the Effective Date, and in any case not later than six (6) months
thereafter, Contractor shall prepare the Preliminary Development Plan, presenting, in
the light of the available knowledge of the Field, the overall targets and phases of
development of the Field for the Term, as well as specific Petroleum Operations
related to additional Appraisal Operations and initial production from the Field. The
Preliminary Development Plan shall include:

(a) an "Early Production Program" for the Field designed to achieve the Early
Production Target as soon as possible but no later than thirty six (36) months
from the approval date of the Preliminary Development Plan;

22
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

(b) an "Appraisal Program" for the reservoir(s) of the Field which require and
justify further Appraisal Operations, including a time schedule for geophysical
surveys and any interpretations of data relating thereto, geological and
reservoir engineering studies, as well as laboratory work and Field data
gathering programs. The Appraisal Program is aimed at acquiring technical
data required to conceive the Final Development Plan embracing the whole
Field; and

(c) a Work Program and Budget for the remainder of the current Calendar Year.

Contractor shall prepare and submit for approval annual Work Programs and
Budgets, including production schedules for the succeeding Calendar Years, not later
than the first of October of each Calendar Year.

Each annual Work Program and Budget shall set out in detail by Quarter all aspects
of proposed Petroleum Operations to be carried out including all relevant data and
information, the estimated cost and duration of each operation, the estimated
monthly rate of production for each reservoir of the Field and all other relevant data
and information. The Work Program and Budget shall also include a forecast of
Yearly activities for the four (4) Year period following the end of the relevant Calendar
Year or the period up to the expiry of this Contract whichever is shorter.

Within six (6) months after the completion of the Appraisal Program, Contractor shall
prepare the Final Development Plan, which shall, upon approval by NOC, supersede
the Preliminary Development Plan.

Contractor and Operator shall conduct Petroleum Operations in a manner that is
designed to achieve the Plateau Production Target within three (3) Years of the
approval date of the Final Development Plan, but no later than six (6) Years after the
Effective Date. Development Plans submitted by Contractor for approval must
contemplate achieving the Plateau Production Target within such time period.

Contractor shall prepare and submit for NOC’s approval revised Development Plans
and corresponding cost estimates as necessary.

All Plans and production schedules shall be based on sound geological, reservoir,
engineering and economical principles, all in accordance with the Best International
Petroleum Industry Practices, and with the objective of optimizing production and
maximizing the volume of recoverable reserves of Petroleum from the Contract Area.

Development Plans shall include as a minimum the following:

(a) details of the proposed development area;

(b) summary of reservoir studies;

(c) proposals relating to additionally required Field Appraisal, if any;

(d) proposals relating to the spacing, drilling and completion of wells and the

surface facilities, installations and pipelines required for the production,
treating, transportation, processing, and delivery of Natural Gas and any
associated NGL;

(e) forecast of annual production and an estimate of relevant investments
involved; and

(f) a description of Gas sales and purchase agreement or other off-take
arrangements, including the principal terms of such arrangements, the

23
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

relevant Transfer and Delivery Point(s), and any Transportation Facilities to
be constructed.

11.9 In the event that the Gas sales and purchase agreement or other off-take
arrangements proposed by NOC and prescribed in an approved Development Plan
contemplate the delivery of Gas in quantities that do not permit the Plateau
Production Target to be met within three (3) Years of the approval date of the Final
Development Plan, but no later than six (6) Years after the Effective Date, the Parties
shall negotiate in good faith with a view to arranging for alternative or additional off-
take arrangements that would permit the Plateau Production Target to be met within
this time period. If no such arrangements are agreed upon within two (2) Years after
the date of approval of the Final Development Plan, then the Plateau Production
Target used for purposes of adjusting the Remuneration Fee pursuant to Article 19.5
shall be reduced to reflect the actual off-take arrangements prescribed in the Final
Development Plan.

(End of Article 11)
ARTICLE 12 —- APPROVAL OF DEVELOPMENT PLANS AND WORK PROGRAMS

12.1 No Petroleum Operations shall be carried out unless and until the relevant Work
Program and Budget, Development Plan, or their Revisions, has been duly approved.

12.2 Contractor shall prepare and submit to the JMC, or the BOD, in a timely manner its
proposals concerning the Plans, or their Revisions as well as the annual Work
Programs and Budgets or their Revisions, and any administrative, accounting or
other operating procedures, complete with supporting studies, data and information,
for approval in accordance with the following procedure:

(a) within fourteen (14) days of receiving Contractor's proposal or revised
proposal, in respect of annual Work Programs and Budgets, and any
administrative, accounting or other operating procedures, the JMC or BOD
shall review and shall either approve or return to Contractor with
recommended changes. Contractor shall, within a further fourteen (14) days
of receiving recommended changes, amend the proposal and re-submit to the
JMC or BOD for approval;

(b) within twenty (20) days of receiving Contractor's proposal or proposed
Revision in respect of Development Plans the JMC or BOD shall review the
proposal and pass to the NOC for endorsement or return to the Contractor
with recommended changes. Contractor shall amend the proposal and re-
submit to the JMC or BOD for approval no later than thirty (30) days
thereafter;

(c) within thirty (30) days of receiving a Development Plan from the JMC or BOD,
the NOC shall advise Contractor and the JMC or BOD of its endorsement or
rejection. In the event of a rejection the NOC shall provide written advice as to
the reasons for its rejection;

(d) it is understood that the Parties shall make their best endeavors to expedite
the approval process through close interaction and consultation, and, if
necessary, through the intervention of their senior managements;

(e) if aspects of an annual Work Program or Budget remain unresolved after
submission to senior management the Parties agree that the Operator will be
authorized to act as though the most recent submission by the Contractor has

24
12.3

12.4

12.5

12.6

12.7

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

been approved until such time as final resolution of disputed items has
occurred; and

(f) time periods in this Article 12.2 shall be subject to appropriate extensions
corresponding to any delay resulting from Force Majeure or as otherwise
agreed between the Parties. In either case, if the total period taken for
approval and endorsement of the Preliminary Development Plan or the Final
Development Plan exceeds one hundred and twenty (120) days, then the
Term together with all rights and obligations hereunder shall be extended to
reflect the additional time taken for approvals.

After the approval of the annual Work Program and Budget by the JMC or BOD, it
shall be implemented by Operator under the general supervision and control of the
JMC or BOD. Operator may make minor changes to the details of an approved Work
Program and Budget, provided, however, such changes shall not change the
budgeted amount for each major line item by more than ten percent (10%), change
the total approved Budget by more than five percent (5%), or alter the general
objectives of the Work Program. Otherwise, the change shall be considered a
Revision calling for the JMC’s or BOD’s prior approval unless such changes are
warranted under emergency or extraordinary circumstances requiring immediate
action, including but not limited to safeguarding lives or property, protection of the
environment or for health reasons. Such emergency changes shall be reported by
Contractor to the JMC or BOD and NOC within five (5) working days.

Any modification to an approved Development Plan that alters the general objectives
of the approved Development Plan or change the total estimated cost by more than
ten percent (10%), shall be considered a Revision of the said Plan which shall be
subject to NOC’s approval in accordance with this Article 12.

NOC shall have the right to review the proposed level of production in respect of any
proposed or approved annual Work Program and may, upon written notification,
require Contractor and/or Operator to increase or decrease the rate of production
from the Contract Area for any of the following reasons:

a to avoid material damage to reservoirs;

(a)

(b) for safety considerations;

(c) for operational considerations; and

(d) for Government imposed curtailment.

In case reduction of Gas production is to be applied by NOC pursuant to Article
12.5(d), NOC shall apply such reduction in a non-discriminatory manner to all of its
production from the Republic of Iraq. Contractor and Operator shall comply with such
reduction upon receipt of notification from NOC to this effect. For as long as such
production curtailment is imposed, the Remuneration Fee Bid adjustment under
Article 19.7 shall cease to apply. As soon as the imposed production curtailment is
over, the Parties shall meet to agree in good faith on a possible revised Field
production schedule with a view to compensating Contractor as soon as practicable
for lost revenue, as a result of the reduction, all in accordance with Best International
Petroleum Industry Practices. Failing a revised production schedule, the Parties may
agree an appropriate extension to the Term.

NOC may, at any time by written notice, request Contractor to fund and Operator to
execute specific works or build specific facilities not included in approved
Development Plans or associated Work Programs and Budgets. Within ninety (90)

25
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

days of receiving such notice, Contractor and Operator shall amend the relevant
Work Program and Budget or Development Plan accordingly. All costs associated
with the construction and operation of the additional facilities or works paid for by the
Contractor shall be considered Supplementary Costs. If Contractor decides not to
share in the risks and rewards of such works and facilities and not to execute them
pursuant to this Contract, the costs thereof shall be borne by NOC. In such event,
NOC shall have the right to appoint a third party to execute the works taking care not
to hinder or unduly interfere with Petroleum Operations, and the said works shall be
for NOC’s sole risk and reward.

(End of Article 12)

ARTICLE 13 —- JOINT MANAGEMENT OF PETROLEUM OPERATIONS

13.1

13.2

The Parties shall establish, within thirty (30) days from the Effective Date, the Joint
Management Committee or JMC, for the purpose of general supervision and control
of Petroleum Operations until the Date of Transfer of Operatorship (after which date
the functions of the JMC shall be transferred to the BOD). NOC shall nominate four
(4) members, including the chairman. Contractor shall nominate four (4) members,
including the deputy chairman, the secretary, and a member from the State Partner.
The Parties shall also designate one alternate to each of their members and shall
promptly inform each other in writing of any change of the members or alternates.

JMC shall have the following duties and authorities related to Petroleum Operations:

(a) review and recommendation of Development Plans and any Revisions
thereof;

(b) review and approval of annual Work Programs and Budgets, production
schedules, and any Revisions thereof;

(c) review and approval of operating procedures pursuant to Article 9;

(d) review and/or approval of the award of sub-contracts and purchase orders as
applicable pursuant to Article 9.19(c);

(e) approval of training programs and Iraqization plans for integrating Iraqi
personnel into various aspects of Petroleum Operations, pursuant to Articles
9.21(a) and (b) and 26.2;

(f) supervision and control of the implementation of approved Development
Plans and Work Programs and the overall policy of Operator;

(g) review and approval of the manpower strength and organization chart of
Operator with respect to Petroleum Operations;

(h) review of Quarterly statements, annual accounts and other financial
statements related to Petroleum Operations;

(i) review of periodical and other reports submitted by Contractor or Operator
and issue of comments and recommendations to ensure proper
implementation of Petroleum Operations in accordance with the provisions of
this Contract; and

(ji) recommendation of the appointment of the independent international auditor
as per Article 20.4.

26
13.3

13.4

13.5

13.6

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Decisions of the JMC shall be taken by unanimous vote of the members or their
alternates present at the meeting or by proxy. In the event that the JMC is unable to
reach a unanimous decision in respect of any issue for which it is responsible under
this Contract, then the issue shall be promptly referred to the senior management of
the Parties for resolution. The quorum shall be at least three (3) members or
alternates of each Party. Decisions taken by the JMC shall be recorded in official
minutes signed by the members present and communicated by the Operator to the
Parties.

JMC shall meet whenever necessary or expedient for the implementation of this
Contract and at any time a Party requests a meeting to be held. In any event the
JMC shall meet at least once every Quarter. A meeting of the JMC may be convened
by either Party giving not less than twenty (20) days prior written notice to the other
Party or, in a case requiring urgent action, by giving reasonable shorter notice, with
decisions by way of circulated written resolutions. Operator shall prepare the agenda
and necessary documents prior to such meetings and communicate the same to the
members of the JMC. Either Party may add any matter related to Petroleum
Operations not listed by Operator to any JMC meeting agenda.

JMC may adopt such procedures as it deems appropriate regarding the conduct of its
functions, meetings, and other related matters. For the purpose of facilitating the
conduct of its functions, the JMC may appoint such appropriate sub-committees as
shall from time to time be required.

All reasonable costs incurred by Contractor and approved by the JMC for the
carrying out of its duties shall be considered as Petroleum Costs.

(End of Article 13)

ARTICLE 14 —- DATA AND SAMPLES

14.1

14.2

14.3

14.4

All original data and samples obtained by Contractor or the Operator shall be the
property of NOC.

Contractor and Operator shall provide NOC, free of charge, with copies of any and all
data obtained as a result of Petroleum Operations including, but not limited to,
geological, geophysical, geochemical, petrophysical, engineering, well logs, maps,
magnetic tapes, cores, cuttings and production data as well as all interpretative and
derivative data, including reports, analyses, interpretations and evaluation prepared
in respect of Petroleum Operations (hereinafter referred to as "Data"). Contractor and
Operator shall have the right to make use of such Data, free of charge, for the
purpose of Petroleum Operations.

Contractor and Operator may, for use in Petroleum Operations, retain copies or
samples of material or information constituting the Data and, with the approval of
NOC, original material. Where such material is capable of reproduction or division,
and when originals have first been delivered to NOC, Contractor and Operator may
export samples or other reproduced material for processing or laboratory
examination or analysis, taking into consideration whether such analysis can be
conducted in the Republic of Iraq. Contractor and Operator shall guarantee their
proper handling and keeping, and that such exports shall be returned to the Republic
of Iraq within a maximum period of three (3) months from the date of completion of
any study, analysis or processing thereof, except for the consumable samples and
materials.

Contractor and Operator shall save and keep in the Republic of Iraq, for a minimum
27
14.5

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

period of one (1) Year, representative portions of each sample of cores and cuttings
taken from drilled wells, to be disposed of or forwarded to NOC in a manner directed
by NOC.

Contractor shall work with NOC to cause the establishment of entities in the Republic
of Iraq capable of analyzing and processing Data obtained during Petroleum
Operations.

(End of Article 14)

ARTICLE 15 — REPORTS AND RECORDS

15.1

15.2

15.3

15.4

Contractor and Operator shall report in writing to NOC the progress of Petroleum
Operations according to the following schedule:

(a) within one (1) month of the last day of March, June, September and
December covering the previous Quarter; and

(b) within three (3) months of the last day of December covering the previous
Calendar Year.

A report under Article 15.1 shall contain, without limitation, the following in respect of
the period which it covers:

(a) details of Petroleum Operations and the factual information obtained;
(b) description of the area in which Contractor and Operator have operated;

(c) account of the expenditure on Petroleum Operations in accordance with the
Accounting Procedure; and

(d) maps indicating all bore-holes, wells and other Petroleum Operations.

Contractor and Operator shall prepare at all times during the Term accurate and
current records of their operations. Such records shall be maintained by Contractor
and Operator in accordance with procedures to be established by the JMC or BOD,
and in accordance with Best International Petroleum Industry Practices.

Operator’s reports on Petroleum Operations shall comply with the Law.

(End of Article 15)

ARTICLE 16 —- ACCESS AND INSPECTION

16.1

NOC's duly authorized inspectors shall, upon written prior notice to the Operator and
Contractor, have access to the Contract Area and any other area where Petroleum
Operations are being carried out, for the purpose of inspection of the same. Such
inspectors may examine the books, registers and records of Operator and may
require Operator to make a reasonable number of surveys, drawings, tests and the
like for the purpose of enforcing the provisions of this Contract. They shall, for this
purpose, be entitled to make reasonable use or inspection of devices, machinery and
instruments used for measurement and other Petroleum Operations. The inspectors
shall make all reasonable efforts to conduct any inspection in a manner that will
result in a minimum of inconvenience and interruption to the Petroleum Operations,
and the inspectors shall always take due account of the advice from the Operator
and the Contractor when conducting the inspections. Such inspectors shall be given
assistance by the agents and employees of Operator to facilitate the objectives of

28
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

their task and to avoid endangering or hindering the safety or efficiency of Petroleum
Operations. Operator shall offer such inspectors all privileges and facilities afforded
to its own staff in the Field and shall provide them, free of charge, with reasonable
office space and adequately furnished housing and lodging while they are on the
Field whether on a temporary or permanent basis.

16.2 Competent Government authorities shall have access to the Contract Area and to the
operations conducted therein by Operator, in the course of carrying out their duties in
accordance with the Law. Operator shall offer the necessary assistance and services
to such officials free of charge in order to facilitate their objectives.

16.3 Reasonable costs and expenses incurred by Contractor or Operator in implementing
the provisions of this Article shall be considered as Petroleum Costs.

(End of Article 16)

ARTICLE 17 - MEASUREMENT, TRANSFER, AND DELIVERY OF PETROLEUM

17.1. The volume and quality of Gas and NGL, if applicable, shall be measured at a
Production Measurement Point immediately upstream the relevant Transfer Point.
The location of the PMP and TP shall be specified in the relevant approved
Development Plan so as to be within or close to the Contract Area.

17.2 In accordance with Addendum Two, the Operator shall deliver Net Gas Production
and any other Petroleum to Transporter, on behalf of NOC, at the respective Transfer
Point(s). The transportation of Petroleum from the Transfer Point(s) down to the
Delivery Point(s) shall be carried out by the Transporter, under the terms of
Addendum Two and the subsequent Petroleum Transfer Agreement. Transporter
shall act exclusively on behalf of NOC, and Contractor and Operator shall have no
rights or obligations in respect of the transportation of Petroleum from the Transfer
Point(s) to the Delivery Point(s) except as set forth in Article 17.6 and Annex E.

17.3. Where production from the Contract Area is curtailed or suspended, other than for
minor service outages, through failure of Transporter to receive the same at the
Transfer Point through no fault of the Operator or Contractor, the Parties shall meet
and agree appropriate measures to compensate the Contractor.

17.4. Methods and procedures for measurement of volume and quality of Petroleum at the
Transfer Point(s) shall be as per Addendum Two and the subsequent Petroleum
Transfer Agreement.

17.5 Gas and NGL may be commingled with correspondent streams produced from other
fields.

17.6 Prior to delivery at the Transfer Point, Net Gas Production shall satisfy the minimum
quality and condition specifications defined in the relevant approved Development
Plan.

17.7 If agreed in an approved Plan Contractor shall finance and/or build transportation
facilities downstream of the Transfer Point over and above those required by Annex
E. In the event that Contractor finances and/or builds such transportation facilities,
they shall be handed over to the Transporter upon completion and commissioning.

17.8 Unless related to obligations under Annex E, any costs and expenses incurred by
Contractor or Operator pursuant to Article 17.7 shall be Supplementary Costs.

(End of Article 17)
29
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ARTICLE 18 — VALUATION OF PETROLEUM

18.1

18.2

18.3

18.4

18.5

It is the intent of both Parties that the pricing of Export Oil for all purposes under this
Contract shall reflect the prevailing export market price FOB Delivery Point.

The Export Oil Price for each quality of Export Oil that may be lifted by Contractor,
during any month of the Lifting Quarter, shall reflect SOMO's declared Official Selling
Price for the scheduled month of loading FOB Delivery Point for the said quality of
Export Oil for that Quarter.

In the event that market conditions oblige SOMO to adopt a different pricing
mechanism than the one set forth in Articles 18.1 or 18.2, the Parties shall promptly
convene to discuss in good faith the new pricing mechanism and agree on the same.
In the event that the Contractor demonstrates to NOC that the OSP is not reflective
of export market prices, the Parties shall meet and agree appropriate measures.

The deemed value of Gas and NGL for the purposes of payment of Service Fees and
Supplementary Fees under Article 19 in any Quarter shall reflect the average of the
price of Low Sulfur Resid Fuel Oil Med FOB 1% for that Quarter, assuming 6,000
SCF of Gas or 1.0 Barrel of NGL is equivalent to one Barrel of Fuel Oil, as published
by Platts Oilgram Price Report.

Contractor shall cooperate with SOMO in areas such as:

(a) follow-up of worldwide evolution in export qualities of Gas and NGL;
(b) market studies and outlet forecasts in various market areas; and
(c) other information concerning market conditions.

The costs of such cooperation shall be considered Petroleum Costs.

(End of Article 18)

ARTICLE 19 — SERVICE FEES AND SUPPLEMENTARY FEES

19.1

19.2

For the Petroleum Operations performed under this Contract, Contractor is entitled to
Supplementary Fees and Service Fees. In accordance with this Article 19,
Supplementary Fees shall be comprised of Supplementary Costs. Service Fees
shall be comprised of Petroleum Costs and a Remuneration Fee.

Supplementary Costs

Contractor shall start charging Supplementary Costs to the Operating Account as
from the Effective Date, in accordance with this Contract and Accounting Procedure
but the same shall be due and payable according to the following:

(a) the signature bonus paid under Article 4 shall be amortized and recovered
over twenty (20) equal Quarterly payments beginning with the ninth Quarter
following the Quarter in which the Effective Date occurs;

(b) de-mining costs incurred pursuant to Article 7.3 shall be recovered over eight
(8) equal Quarterly payments beginning with the first Quarter following the
date on which de-mining costs start being incurred;

(c) costs or expenses incurred pursuant to Articles 12.7 and 17.8 (excluding
costs incurred pursuant to Annex E) for additional facilities shall accrue and

30
19.3

19.4

19.5

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

be payable beginning in the first Month of the Calendar Quarter following their
payment date;

(d) costs or expenditures incurred pursuant to Article 41.6 for remediation of pre-
existing environmental conditions shall accrue and be payable beginning in
the first Month of the Calendar Quarter following their payment date; and

(e) outstanding balances on all Supplementary Costs shall bear interest at
LIBOR plus one percent (1%) from the date when Supplementary Costs are
incurred until the date when Supplementary Fees are received.

Supplementary Fees

The Supplementary Fees due to Contractor shall be paid in Export Oil at the Delivery
Point or, at NOC’s option, in cash, in USD, within sixty (60) days of the submission of
an invoice pursuant to Article 9 of the Accounting Procedure. For payment in Export
Oil, the Export Oil Price shall be in accordance with Article 18. NOC shall notify
Contractor of its election whether to pay Supplementary Fees in cash or in Export Oil
within ten (10) days of receipt of Contractor's first invoice for payment of
Supplementary Fees. Such election shall remain in effect for the remainder of this
Contract, unless otherwise agreed by the Parties.

(a) Supplementary Fees shall be deemed to cover all amounts due to Contractor
for Supplementary Costs.

(b) Supplementary Fees shall become due and payable as detailed in Article
19.2 and shall be paid to the extent of one hundred percent (100%) of the
deemed revenues of the Net Gas Production remaining after payment of
Service Fees.

(c) Any due and payable Supplementary Fees that remain unpaid in respect of
any Calendar Quarter shall be carried forward and paid in succeeding
Quarter(s) until fully paid.

(d) NOC reserves the right at any time by notice to Contractor to decrease the
amortization periods specified in Articles 19.2(a) and 19.2(b).

Petroleum Costs

Contractor shall start charging Petroleum Costs to the Operating Account as from the
Effective Date, in accordance with this Contract and Accounting Procedure, but the
same shall be due and payable only from the date of First Commercial Production.

Remuneration Fee

Contractor shall start charging the Remuneration Fee to the Operating Account only
from the date of First Commercial Production, in accordance with this Contract and
the Accounting Procedure.

For each Calendar Quarter, commencing with the Calendar Quarter following the
Quarter in which the First Commercial Production occurs, the Remuneration Fee
shall be an amount equal to the product of the Remuneration Fee per Barrel of Fuel
Oil Equivalent applicable to such Quarter, multiplied by the Net Gas Production (also
expressed in terms of Barrels of Fuel Oil Equivalent) applicable to such Quarter and
subject to the performance adjustment in Article 9.5.

The Remuneration Fee per Barrel of Fuel Oil Equivalent applicable for all Calendar
Quarters during any given Calendar Year shall be determined on the basis of the R-

31
19.6

19.7

19.8

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Factor calculated at the end of the preceding Calendar Year for the Field as follows:

Remuneration Fee Per Barrel of Fuel Oil Equivalent

R-Factor (USD)
Less than 1.0 Remuneration Fee Bid (RFB)
1.0 to less than 1.25 80%*RFB
1.25 to less than 1.5 60%*RFB
1.5 to less than 2.0 50%*RFB
2.0 and above 30%*RFB

The R-Factor achieved by Contractor as at the end of any Calendar Year shall be
calculated by dividing the aggregate value of Cash Receipts from the Effective Date
up to and including that Calendar Year by the aggregate of Expenditure over that
same time frame.

For the purposes of calculating the R-Factor:

Aggregate "Cash Receipts" of Contractor from Petroleum Operations as of the end of
any Calendar Year is the aggregate value from the Effective Date up to and including
that Calendar Year of:

(a) Service Fees paid to Contractor as provided in Article 19.8; plus

(b) any Contractor's incidental income (of the type specified in the Accounting
Procedure) arising from Petroleum Operations;

Aggregate "Expenditure" made by Contractor for Petroleum Operations as of the end
of any Calendar Year is the aggregate value from the Effective Date up to and
including that Calendar Year of:

(a) Petroleum Costs; plus

(b) Training, Technology and Scholarship Fund as per Article 26. For the
avoidance of doubt, this expense is included as Expenditure for purposes of
determining the R-Factor, but shall not be Petroleum Costs.

During the Plateau Production Period the Remuneration Fee payable in respect of
any Quarter shall be adjusted by multiplying by the Performance Factor. However,
any adjustment of the Remuneration Fee under this ARTICLE 19 — shall cease for so
long as the following cases shall apply: (i) Government imposed production
curtailment under Article 12.6; or (ii) where normal production is curtailed or
suspended through failure of Transporter to receive the same at the Transfer Point at
no fault of Operator or Contractor.

Service Fees

The Service Fees due to Contractor shall be paid without interest, preferably in
Export Oil at the Delivery Point or at Contractor's election in cash, in USD, within
sixty (60) days of the submission of an invoice pursuant to Article 9 of the Accounting
Procedures. For payment in Export Oil, the Export Oil Price shall be in accordance
with Article 18. Contractor shall notify NOC of its election whether to receive Service
Fees in cash or in Export Oil no later than the date of First Commercial Production.
Such election shall remain in effect for the remainder of this Contract, unless
otherwise agreed by the Parties.

(a) The Service Fees shall be deemed to cover all costs, expenses, liabilities and
remuneration to Contractor under this Contract. NOC shall not be obliged to
pay any other compensation whatsoever to Contractor for the fulfillment of its

32
19.9

19.10

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

obligations under this Contract.

(b) Service Fees shall become due and payable starting with the first Calendar
Quarter in which the First Commercial Production occurs and shall be paid to
the extent of fifty percent (50%) of the deemed revenues of the Net Gas
Production in accordance with the provisions of this Contract. Payment of due
and payable Petroleum Costs shall have priority over the payment of due and
payable Remuneration Fees.

(c) Any due and payable Service Fees that remain unpaid in respect of any
Calendar Quarter shall be carried forward and paid in succeeding Quarter(s)
until fully paid.

Subject to Article 8, any due and payable Service Fees and Supplementary Fees that
remain outstanding at the expiry or termination of this Contract shall become
immediately due and payable within thirty (30) days thereof, or under such other
terms as may be agreed by the Parties.

In case the Supplementary Fees or Service Fees are paid in Export Oil, ROC shall
arrange with SOMO to deliver to Contractor at the Delivery Point an amount of Export
Oil, at the relevant Export Oil Price, equivalent to the amount of Supplementary Fees
or Service Fees owed and payable hereunder. Contractor's Quarterly lifting of Export
Oil shall be estimated in advance on the basis of unpaid Supplementary Fees or
Service Fees carried forward, production schedule and estimated Export Oil Price.
Contractor’s final lifting shall be adjusted on the basis of actual amounts of
Supplementary Fees or Service Fees owed as computed under this Article 19, and
on the applicable Export Oil Price in accordance with the provisions of Article 18 and
Addendum Four.

(End of Article 19)

ARTICLE 20 -BOOKS OF ACCOUNT, ACCOUNTING AND AUDIT

zAa>_*xrrtrooaee—earseerreasaXawr*™—re’”eeeErEr—E—T EE EO eorewTveveve_-

20.1

20.2

20.3

20.4

Contractor and Operator shall maintain at their business offices in the Republic of
Iraq books of account in accordance with the Accounting Procedure and accepted
accounting practices generally used in the international petroleum industry, and such
other books, records and original supporting documents as necessary to show the
work performed and expenditures and costs incurred including the quantity and value
of all Petroleum produced, saved, and delivered as well as the quantity and value of
Export Oil received by Contractor at the Delivery Point.

Contractor and Operator shall keep their books of account and accounting records in
Dollars and in the English language. Contractor and Operator shall also prepare and
keep an Arabic summary of the main items of these books of account and accounting
records.

Contractor and Operator shall furnish to NOC or its designee monthly reports
showing the quantity of Petroleum produced and saved from the Contract Area. Such
reports shall be prepared in accordance with practices generally used in the
international petroleum industry and in a form agreed upon with NOC. The reports
shall be signed by the authorized representatives of Contractor and Operator or their
deputies and delivered to NOC or its designee within thirty (30) days after the end of
the Month covered by such report.

The Parties shall jointly appoint an independent auditor of international qualification
and standing to audit all the books and accounts of Contractor and Operator on an

33
20.5

20.6

20.7

20.8

20.9

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

annual basis and report thereon. The costs of such audit, together with the audit fees
of the Iraqi Supreme Auditing Board for statutory audit of the Contractor’s offices in
the Republic of Iraq, shall be considered as Petroleum Costs. For cost recovery
purposes, the auditors shall determine whether:

(a) the record of costs is correct;
(b) the costs are in accordance with this Contract;

(c) the costs are properly classified in accordance with the expenditure
classification;

(d) documentation exists to justify such costs and expenditures; and

(e) evidence exists of fraudulent records and accounts in respect of the costs
incurred.

Contractor and Operator shall, within forty five (45) days after the end of each
Quarter, submit to NOC a statement of Petroleum Costs, Remuneration Fees and
Supplementary Costs showing costs incurred by Contractor during such Quarter as
per Annex C.

Contractor shall submit to NOC a set of accounts audited by the independent auditor
for each Calendar Year within three (3) months from the last day of said Calendar
Year to show the results of Petroleum Operations.

Contractor's and Operator's books, records and necessary supporting documents
shall be made available for auditing by NOC at any time during regular working hours
for twelve (12) months from the end of each Quarter to which such documents relate.
If within such twelve (12) months, NOC has not advised Contractor of its objections
thereto, the said books, records and supporting documents shall be deemed
approved.

If the NOC has an objection to any costs, expenses or fees as reported and invoiced
by the Contractor, the NOC will notify the Contractor of its objection in writing but
shall pay both the disputed costs and undisputed amounts pending resolution of the
matter. Within three (3) months period from the date of Contractor’s receipt of NOC’s
objection, Contractor and NOC shall mutually agree to either seek in good faith an
acceptable solution or nominate one (1) or more Experts to settle the matter. If the
matter is referred to an Expert, the Expert shall, within the three (3) month period
following their appointment, provide their solution to the dispute that is in line with the
provisions of this Contract and Annex C. Failing such settlement, either Party may
refer the matter to arbitration pursuant to Article 37.

The books of account and other books and records referred to above shall be made
available by Contractor and Operator at all reasonable times for auditing by duly
authorized representatives of the Government, in accordance with the Law.

(End of Article 20)

ARTICLE 21 - EXCHANGE AND CURRENCY CONTROL

21.1

21.2

Contractor and Operator shall have the right of availability, free possession, use of,
and internal and external disposal of foreign currency.

Contractor shall provide funds necessary for Petroleum Operations in the Republic of
Iraq in freely convertible foreign currencies supplied from abroad.

34
21.3

21.4

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Contractor and Operator are authorized to open and operate accounts in foreign
banks outside of the Republic of Iraq and shall have the right to make payments out
of the said accounts directly in foreign currencies for goods and services obtained for
Petroleum Operations in The Republic of Iraq and to charge such payments in
accordance with the provisions of this Contract without having first to transfer the
funds for such payments to the Republic of Iraq.

Contractor and Operator and non-lraqi Sub-Contractors shall have the right to open
and maintain bank accounts in foreign and/or local currencies in the Republic of Iraq
in accordance with Central Bank of Iraq regulations and retain or dispose of any
funds therein for its Petroleum Operations in accordance with Central Bank of Iraq
regulations.

(End of Article 21)

ARTICLE 22 -TITLE TO ASSETS

22.1

22.2

22.3

All assets acquired and/or provided by Contractor and Operator in connection with or
in relation to Petroleum Operations, the costs of which are subject to recovery in
accordance with the provisions of this Contract, shall become the property of NOC
upon their landing at the Republic of Iraq.

Notwithstanding the above, Contractor and Operator shall be entitled to the full and
free use of such assets for the purpose and duration of this Contract. During the
Term of this Contract, NOC and Contractor shall not assign, sell or otherwise dispose
of such fixed and/or movable assets except by mutual agreement.

The provisions of Article 22.1 shall not apply to equipment leased by Contractor and
Operator or belonging to Sub-Contractors who perform services or carry out works in
connection with Petroleum Operations. Contractor and Operator and non-lraqi Sub-
Contractors may, with the prior approval of NOC, import such equipment on a
temporary basis. Unless otherwise agreed by NOC, such equipment shall be re-
exported from the Republic of Iraq subject to the provisions of Article 25, as and
when it is no longer required for Petroleum Operations.

(End of Article 22)

ARTICLE 23 -TAXES

23.1

23.2

Each Contractor entity shall keep books of account and be individually liable for and
shall pay taxes in accordance with the Law.

In no event shall NOC be liable under this Contract for any taxes payable by
Companies outside the Republic of Iraq.

(End of Article 23)

ARTICLE 24 — PARTNERSHIP, INDEMNITY AND INSURANCE

24.1

24.2

It is expressly agreed that it is not the purpose or intention of this Contract to create,
nor shall it be construed as creating, any mining partnership, joint venture,
commercial partnership or other partnership.

Contractor shall indemnify and hold NOC harmless against all and any claims,
actions, demands and proceedings made by third parties arising out of any loss or

35
24.3

24.4

24.5

24.6

24.7

24.8

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

damage resulting from an act or omission of Contractor and/or Operator or their Sub-
Contractors in their conduct of Petroleum Operations. All costs incurred by
Contractor to indemnify and hold NOC harmless as aforesaid shall be Petroleum
Costs except in the case of Gross Negligence or Willful Misconduct on the part of the
Contractor and/or Operator or their Sub-Contractors.

Contractor shall be liable for any loss of or damage to any installations belonging to
NOC or any third party arising from Gross Negligence or Willful Misconduct of
Contractor and/or Operator or their Sub-Contractors.

Notwithstanding the foregoing, under no circumstances shall Contractor or Operator
be liable for consequential damages such as loss of profit or loss of production.

Contractor and Operator shall establish an insurance plan, to be approved by the
JMC or BOD, for its operations hereunder and obtain the insurance policies in
accordance therewith. Such insurance shall cover the types of exposure that are
normally covered in the international petroleum industry, including but not limited to
damage to equipment, installations and third party liabilities. Contractor and Operator
shall ensure that its Sub-Contractors adequately insure their risks under their
relevant sub-contracts.

Such insurance plan will require Contractor and Operator obtain and maintain
insurances with an Iraqi or foreign insurance company operating in the Republic of
Iraq to cover the risks in connection with Petroleum Operations and any other
activities related thereto and as may be required by the Law during the Term,
including third party liability and environmental damage and injury where such
coverage is available in the Republic of Iraq. If such coverage is unavailable in the
Republic of Iraq, insurance shall be obtained from a foreign insurance company. The
insurance company shall arrange, in co-operation with Contractor and Operator to
the extent needed, re-insurance placement for coverages on the international market
for the part of exposure in excess of the insurance company’s net retention.

The cost of insurance obtained and maintained by Contractor and Operator and any
amounts paid for deductibles, losses, or claims in excess of such insurance and not
attributable to the Gross Negligence or Willful Misconduct of Contractor and Operator
or Sub-Contractors under this Contract shall be Petroleum Costs.

Contractor and Operator shall notify NOC of the issue and terms of all insurance
policies obtained by it under this Contract.

(End of Article 24)

ARTICLE 25 —- IMPORTS AND EXPORTS

25.1

25.2

Contractor and Operator and respective Sub-Contractors engaged in Petroleum
Operations shall be permitted to import machinery, equipment, vehicles, materials,
supplies, consumables and movable property to be used solely for the purpose of
carrying out Petroleum Operations and supporting activities. Such imports shall be
exempt from customs duties provided that applicable administrative formalities are
complied with.

Expatriate employees of Contractor and Operator and Sub-Contractors shall be
permitted to import, and shall be exempted from customs duties with respect to the
reasonable importation of, household goods and personal effects, provided that such
properties are imported for the sole use of the employee and his family and provided
further that such imported property shall be re-exported by employee without any

36
25.3

25.4

25.5

25.6

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

export duty or impost upon termination of his employment, or be disposed of in the
Republic of Iraq in accordance with the Law.

Items imported by Contractor and Operator or Sub-Contractors on a temporary basis
and no longer required for Petroleum Operations or supporting activities shall, unless
otherwise agreed by NOC, be re-exported without any export duty or impost in
accordance with the Law.

The sale in the Republic of Iraq of any imported items under this Contract shall be
subject to NOC’s prior consent and to the relevant Law.

Customs duties, as used herein, shall include all duties, taxes and other financial
imposts which may be due as a result of the importation of the above-mentioned
items but, shall not include charges, dues or fees of general application to be paid to
Governmental entities for services rendered.

Contractor shall be exempted from any export duty or impost with respect to the
Export Oil that Contractor may lift under this Contract, except for port dues of general
application to all buyers for services rendered by the port authorities in accordance
with the Law. Such port dues shall not be considered Petroleum Costs.

(End of Article 25)

ARTICLE 26 — EMPLOYMENT, TRAINING, AND TECHNOLOGY TRANSFER

26.1

26.2

26.3

26.4

26.5

Without prejudice to the right of Operator to select and employ such number of
personnel as, in the opinion of the Operator, are required for carrying out Petroleum
Operations in a safe, cost effective and efficient manner, Operator shall, to the
maximum extent possible, employ, and require Sub-Contractors to employ, Iraqi
nationals having the requisite qualifications and experience.

Through a Training, Technology and Scholarship Fund, Contractor and Operator
shall offer and facilitate for an agreed number of Iraqi nationals, as designated by
NOC, the opportunity, both inside and outside of the Republic of Iraq, for on-the-job
training and practical experience in Petroleum Operations, and academic education.
The Fund shall also be used for supporting oil and gas related technology and
research including the establishment or upgrading of research institutes inside the
Republic of Iraq.

As a minimum, Contractor shall allocate during the Term an annual amount of five
million Dollars (US$ 5,000,000) to the Training, Technology and Scholarship Fund.
The Fund payment shall not be recoverable as Petroleum Costs.

Not later than six (6) months after the Effective Date, Contractor and Operator shall,
in consultation with NOC, establish and implement training programs for staff
positions in each phase and level of Petroleum Operations including skilled,
technical, executive and management positions, with a view to ensuring employment
of Iraqi nationals and gradual and progressive reduction or replacement of
expatriates.

The Companies shall separately negotiate, in good faith, technical assistance
agreements with NOC whereby every Company may make available commercially
proven technology and information of a proprietary nature for use in the Republic of
Iraq by the NOC and its Affiliates.

(End of Article 26)

37
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ARTICLE 27 — PARTICIPATION

27.1

27.2

27.3

The State Partner shall have twenty-five percent (25%) of Contractor's total
Participating Interest and the Companies shall have the remaining Participating
Interest of seventy- five percent (75%).

Companies shall pay for all of the State Partner's share of Petroleum Costs and
Supplementary Costs during the Term and any extension thereto. The Companies
shall have entitlement to all Petroleum Costs paid as Service Fees and
Supplementary Costs paid as Supplementary Fees, while the State Partner will be
entitled to receive 25% of any Remuneration Fee paid.

Participation shall further be subject to the provisions of Addendum One.

(End of Article 27)

ARTICLE 28 — ASSIGNMENT

28.1

28.2

28.3

28.4

28.5

Neither Party may assign its rights or obligations under this Contract, in whole or in
part, without the prior written consent of the other Party, except that such rights and
obligations may be assigned without such consent to the successor of such Party or
to a firm or corporation acquiring all or substantially all of the business and assets of
such Party. The direct or indirect transfer of shares or other ownership interests in
any Company (except for the transfer of shares in a listed parent company) shall
constitute an assignment of rights and obligations under this Contract and shall be
subject to this Article 28.1.

By providing NOC one (1) month prior notice of its intent, any Company shall have
the right to assign any of its Participating Interest, shares, rights, privileges, duties or
obligations under this Contract without the prior written consent of NOC, except to a
recognized wholly-owned and controlled Affiliate. Such assignment shall not release
said Company from its obligations under this Contract and it shall remain jointly
responsible together with the assignee Affiliate for the proper and timely execution of
this Contract.

In the event that any Company, wishes to assign, in whole or in part, any of its
Participating Interest, shares, rights, privileges, duties or obligations under this
Contract to a third party or an Affiliate that is not wholly-owned and controlled, said
entity shall submit to NOC a request to this effect giving detailed evidence of the
technical and financial competence of the recommended assignee. NOC shall
consider the said request and notify the Company of its approval or otherwise within
three (3) months of receipt thereof. Before such assignment becomes effective, the
foreign assignee shall first provide NOC with a guarantee acceptable to NOC in the
form set out in Annex F.

If any Company wishes to assign part of its Participating Interest in this Contract to a
third party pursuant to Article 28.3, NOC shall have the option to take such part and
assign it to a nominated Iraqi entity on the same terms and conditions offered to the
third party.

Notwithstanding the foregoing, for the purpose of financing Petroleum Operations,
any Company may pledge or otherwise encumber, totally or partially, its rights under
this Contract to a first class international bank and/or financing institution acceptable
to NOC (such acceptance shall not be unreasonably withheld), provided that such
pledge or encumbrance shall not in any way affect the rights or interests of NOC.

38
28.6

28.7

28.8

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Notwithstanding the above, any Company shall not assign its obligations or duties as
Operator during the period from the Effective Date to the time of establishment of the
Joint Operating Company except to a wholly-owned and controlled Affiliate or to an
Iraqi entity subject to the approval of NOC.

Without prejudice to the provisions of the Heads of Joint Operating Agreement
(Addendum One), in the event that any Company (or its parent company that
provides a guarantee) becomes bankrupt, or makes an arrangement with or
assignment in favor of its creditors or makes a composition with creditors, or if it
assigns to a third party any of its interests/shares in this Contract contrary to the
provisions herein, or goes into liquidation other than for reconstruction or
amalgamation with an Affiliate, NOC shall have the right to terminate the participation
of such Company in this Contract by thirty (30) days notice to Contractor, unless
during such period the Company has cured such condition. The rights and obligations
of Company shall be assigned to the remaining Companies proportionately to their
respective Participating Interests or as they may otherwise mutually agree.

The State Partner may not assign its Participating Interest to any entity that is not
entirely owned and controlled by the Government without the consent of the
Companies, such consent not to be unreasonably withheld.

(End of Article 28)

ARTICLE 29 — LAWS AND REGULATIONS

29.1

29.2

29.3

29.4

29.5

29.6

Contractor and Operator shall be bound and shall comply in all respects with the
provisions of the Laws. Contractor shall indemnify and hold NOC harmless against all
penalties, fines and other liabilities of every kind for breach of any Law by Contractor
or Operator.

Notwithstanding the provisions of Article 29.1, Contractor and Operator shall, in
accordance with the Law, be exempted from customs and stamp duties on the
execution of this Contract, and from restrictions concerning work licenses and
employment of expatriates, subject to the provisions of Article 9.2. However,
Contractor shall submit all data and information required by the relevant Iraqi
authorities in this respect.

Contractor and Operator shall in all their sub-contracts include a provision whereby
Sub-Contractors shall undertake to abide by and comply with the Law.

Subject to Article 29.5, if, after the Effective Date, the financial interests of Contractor
are adversely and substantially affected by a change to the Law that was in force in
the Republic of Iraq on the Effective Date, or by revocation, modification, or non
renewal of any approvals, consents or exemptions granted to Contractor pursuant to
this Contract (other than as a result of Gross Negligence or Willful Misconduct of
Contractor or Operator), the Parties shall, within ninety (90) days, agree on
necessary adjustments to the relevant provisions of this Contract in order to maintain
Contractor's financial interests under this Contract reasonably unchanged.

For the purposes of Article 29.4, no adjustment in respect of changes to the Iraqi
income tax law shall be made unless the income tax payable in the Republic of Iraq
exceeds that due based on a thirty five percent (35%) rate with allowance for usual
and standard significant deductions.

Should the Parties be unable to agree within ninety (90) days on any amendments to
be made in respect of Articles 29.4 and 29.5 or such other period as may be agreed

39
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

by the Parties, the dispute may be resolved in accordance with Article 37.

(End of Article 29)

ARTICLE 30 - LOCAL GOODS AND SERVICES

30.1

30.2

30.3

Works and services performed in the Republic of Iraq through sub-contracts shall be
carried out on a competitive basis. Preference shall always be given to Iraqi entities
and firms or foreign firms in association therewith, provided that their relevant
capabilities and prices are competitive with those available in the international
market.

Preference shall be given to locally manufactured and/or available goods, materials,
equipment, consumables and the like as long as their technical specifications,
availability, prices, and time of delivery are comparable to those available in the
international market

Contractor and Operator shall ensure that their Sub-Contractors, agents, assignees
and employees shall strictly adhere to the provisions of this Article 30.

(End of Article 30)

ARTICLE 31 —- FORCE MAJEURE

31.1

31.2

31.3

31.4

31.5

The non-performance or delay in performance by either Party of its obligations or
duties under this Contract shall be excused if and to the extent that such non-
performance or delay is caused by Force Majeure.

The Party affected by Force Majeure shall notify the other Party thereof in writing
within fourteen (14) days, stating the cause and the extent of effect of such Force
Majeure and shall keep the other Party informed of significant developments. The
affected Party shall use all reasonable diligence to remove or overcome the Force
Majeure situation as quickly as possible in a cost-effective manner.

Force Majeure shall mean any cause or event, unforeseen or beyond the reasonable
control of the Party claiming to be affected by such cause or event, and shall include,
without limitation, Acts of God, war (whether declared or undeclared), force of nature,
insurrection, riot, fire, legislation/order of the Government and other acts or
circumstances beyond the control of either Party affected by it, provided that such
acts or circumstances are not attributable to the Party invoking Force Majeure or its
Affiliates. Inability to pay monies due shall not constitute a condition of Force Majeure
for either Party.

In the event that Petroleum Operations are delayed, curtailed or prevented due to
Force Majeure for a period exceeding ninety (90) consecutive days, then the Term
together with all rights and obligations hereunder shall be extended accordingly,
subject to the provisions of Article 8.

It is agreed by the Parties that the security conditions prevailing in the Contract Area
on Contract signing date shall not constitute a condition of Force Majeure for either
Party. The Parties also agree that the political and security conditions generally
prevailing in the Republic of Iraq in general on the Contract signing date shall not
constitute a condition of Force Majeure for either Party unless these conditions
prevent the implementation of Petroleum Operations.

(End of Article 31)
40
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ARTICLE 32 —- ENTIRE AGREEMENT AND AMENDMENTS

32.1

32.2

32.3

32.4

This Contract constitutes the entire agreement between NOC and Contractor relating
to the Field. Hence it supersedes any previous representations, whether explicit or
implicit, and any prior agreement of any kind or nature, whether oral or written, in this
respect.

This Contract shall not be amended or supplemented except by an instrument in
writing signed by duly authorized representatives of both Parties designated for those
purposes hereto.

If any provision of this Contract shall be found by any court, tribunal or administrative
body of competent jurisdiction to be invalid or unenforceable, such invalidity or
unenforceability shall not affect the other provisions of this Contract and all provisions
not affected by such invalidity or unenforceability shall remain in full force and effect.
The Parties shall attempt to substitute, for any invalid or unenforceable provision, a
valid and enforceable provision that achieves to the greatest possible extent, the
principal objectives of the invalid or unenforceable provision

The provisions of this Contract shall inure to the benefit of and be binding upon the
successors and permitted assignees of the Parties.

(End of Article 32)

ARTICLE 33 — CONFIDENTIALITY AND TECHNOLOGY OWNERSHIP.

33.1

33.2

33.3

33.4

All information and data obtained in connection with or in relation to this Contract
shall be kept confidential by both Parties and their Affiliates and shall not be
disclosed or communicated to any third party without the other Party’s prior written
consent, except to (i) Affiliates; (ii) any professional consultant retained by a Party or
(iii) where necessary for the approval, implementation and/or financing of Petroleum
Operations; provided that in all cases the party to whom the information or data is
disclosed agrees to the same confidentiality obligation as contained herein.

The confidentiality undertaking in Article 33.1 shall not apply:

(a) upon the confidential information becoming public knowledge other than by
default on the part of a Party;

(b) upon the confidential information becoming available to a Party from a third
party (unless the third party acts in violation of a confidentiality obligation
which the Party is aware);

(c) if the confidential information is independently developed by a Party or its
Affiliates; or

(d) to the extent that the confidential information is required by law, judicial
proceedings or applicable stock exchange regulations, to be disclosed.

The foregoing provisions of Articles 33.1 and 33.2 shall continue in force for three (3)
years following termination or expiry of this Contract.

To the fullest extent permitted by applicable law or agreements, the Contractor's
entities agree to make available on reasonable terms their most appropriate technical
expertise and technology (and that of their Affiliates) for use in the conduct of
Petroleum Operations, including such technology as can best improve the economic
yield or performance of the reservoirs operated by the Operator under this Contract.

41
33.5

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Any such technology shall remain the property of the relevant Contractor entities (or
their Affiliates), subject to any licensing or other appropriate arrangements entered
into in connection with Petroleum Operations. The Operator shall be entitled to use
such technology only for Petroleum Operations, subject to the terms of such licensing
or other arrangements.

Any technology specifically developed by the Contractor or the Operator in the
course of their activities under this Contract shall be owned by both Parties, and,
except in the case of disclosure of such to a third party, may be used by any of them
or their Affiliates in their own operations without the consent of the other and without
making any payment to the other.

(End of Article 33)

ARTICLE 34 — HEADINGS OF ARTICLES

Headings of Articles herein are inserted for convenience only and shall not affect the
construction and/or interpretation thereof.

(End of Article 34)

ARTICLE 35 —- LANGUAGE

35.1

35.2

35.3

This Contract is executed in the Arabic and English languages, both having equal
force. However, if there shall be any conflict between the two versions, the English
version shall prevail to the extent of the conflict.

Communication between the Parties may be in English. However, Contractor and
Operator shall use Arabic or both Arabic and English in all their correspondence and
dealings with Government entities.

Contractor and Operator shall have no obligation to use any language other than
English in their contractual relationships with Sub-Contractors and vendors in
connection with Petroleum Operations.

(End of Article 35)

ARTICLE 36 -CONTRACTOR'S OFFICE IN THE REPUBLIC OF IRAQ

36.1

36.2

36.3

36.4

Each Company shall establish a presence in the Republic of Iraq as required by the
Law.

Contractor's Operator shall, within ninety (90) days of the Effective Date, establish an
office in Baghdad, Iraq and shall maintain such office for the Term. NOC shall assist
Contractor’s Operator in establishing and maintaining the office.

Contractor's Operator shall notify NOC of the address of its office in Baghdad and of
the name of its authorized representative in Iraq who shall be assigned on full time
resident status. The said representative shall be entrusted with sufficient powers and
authorities to represent and bind Contractor in all dealings with the Government, the
NOC and third parties in the Republic of Iraq, to receive legal notices served on
Contractor, and to comply with lawful directions and orders given by the competent
Government authorities and NOC in connection with or in relation to this Contract.

Contractor's Operator shall notify NOC of any change in the address of its office or

42
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

the appointment of its representative at least ten (10) days prior to the effective date
of such change.

(End of Article 36)

ARTICLE 37 —- GOVERNING LAW, CONCILIATION AND ARBITRATION

> IE Ee rr—T—eree——ESEEEr rrr rE reer

37.1

37.2

Expert

37.3

This Contract and the rights and obligations of the Parties shall be governed,
interpreted and construed in accordance with the Law.

The Parties shall endeavor to settle amicably any dispute ("the Dispute") arising out
of or in connection with or in relation to this Contract or any provision or Agreement
related thereto. Where no such settlement is reached within thirty (30) days of the
date when one Party notifies the other Party of the Dispute, then the matter may, as
appropriate, be referred for resolution by the senior management of the Parties to the
Dispute. Where no such settlement is reached within thirty (30) days of such referral
to management, any party to the Dispute may refer the matter, as appropriate, to an
independent expert or, by giving sixty (60) days notice to the other Parties, refer the
matter to arbitration as stipulated hereunder. It is understood that the obligations
under this Contract constitute commercial rather than sovereign obligations and
therefore no Party shall have the right to claim immunity from legal proceedings or
judgment enforcement in this respect.

If any Dispute arises between the Parties with respect to relevant technical matters,
such Dispute may, at the election of any such Party, be referred to an independent
expert "the Expert" for evaluation. Such Expert shall be agreed upon by the Parties to
the Dispute and shall be willing to undertake such evaluation, and shall be
independent, shall not be originated from, or have been at any time a citizen of, the
country in which any of the Parties to the Dispute is organized, and shall have no
interest or relation with any such Party or with any of the entities constituting the
Parties and shall be qualified by education, experience and training to evaluate the
matter in Dispute. The Expert shall render its decision within one (1) month following
the Expert's formal acceptance of its appointment, or within such further time as the
Parties may agree in writing.

The Expert shall act as an expert and not as an arbitrator. The related costs and
expenditure for referring issues for Expert evaluation shall be shared equally by the
Parties in Dispute.

Arbitration

37.4

37.5

37.6

All Disputes arising out of or in connection with this Contract, other than those
Disputes that have been finally settled by reference to either senior management or
Expert, shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce by three arbitrators appointed in accordance with the said
Rules.

The seat of the arbitration shall be Paris, France, unless agreed otherwise by the
Parties to the Dispute.

The language of arbitration shall be the English language. The award of arbitration
shall be in English and shall be final and binding on the Parties to the Dispute.
Judgment on the award rendered may be entered in any court having jurisdiction in
recognition and enforcement thereof.

43
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

37.7. Unless otherwise agreed by the Parties, the operations and the activities of the
Parties with respect to the performance of this Contract shall not be stopped or
delayed pending the award of arbitration.

37.8 Any arbitration under this Contract must be initiated within two (2) years of the date
on which one Party notifies the other Party of the Dispute, and in any event within
three (3) years of the date of the expiry or termination of this Contract.

(End of Article 37)
ARTICLE 38 — NOTICES
38.1 All notices, statements and other communication to be given, submitted or made by
any Party to the other Party shall be deemed sufficient given when sent in writing and
shall be addressed to the parties at their addresses set out below or such other

address as may be notified in writing by the Parties in accordance herewith.

NOC Contractor's Operator

38.2 Notices to either Party shall be deemed validly served when delivered in person, at
the office of that Party in the Republic of Iraq, during regular office hours and during
working days and if received outside business hours, on the next following working
day, or when received, if posted by registered mail, to the address of the office of the
said Party, or when dispatched and acknowledged, if sent by telex or facsimile, or by
any other mode mutually agreed between the Parties.

(End of Article 38)

ARTICLE 39 — SIGNATURE, RATIFICATION AND EFFECTIVE DATE

The signed Contract shall not be valid unless it is ratified by the Council of Ministers of the
Republic of Iraq. NOC shall promptly notify Contractor in writing of the enforceability and of
the Effective Date of this Contract.

(End of Article 39)

ARTICLE 40 — WAIVER

40.1 Failure or delay on the part of either Party to exercise any right, power or privilege
under this Contract shall not operate as a waiver thereof.

40.2 No waiver by either Party of any one or more obligations or defaults by the other
Party in the performance of this Contract shall operate or be construed as a waiver of
any other obligations or defaults whether of a like or of a different character.

(End of Article 40)

ARTICLE 41 —- PROTECTION OF THE ENVIRONMENT

41.1 In the performance of this Contract, Contractor and Operator shall conduct Petroleum

44
41.2

41.3

414

41.5

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Operations with due regard to the protection of the environment and the conservation
of natural resources, and shall in particular:

(a) adopt Best International Petroleum Industry Practices in conducting and
monitoring Petroleum Operations and take necessary and adequate steps to:

(i) make all efforts to prevent environmental damage and, should some
adverse impact on the environment occur, to minimize such damage
and the consequential effects thereof on property and people;

(ii) prevent harm or degradation of livelihood or quality of life of
surrounding communities and, should some adverse impact occur,
minimize such impact and ensure proper compensation for injury to
persons or damage to property caused by the effect of Petroleum
Operations; and

(b) comply with the requirements of the Law and reasonable requirements of
NOC.

If Contractor and Operator fail to comply with the provisions of Article 41.1(a)(i) or
contravenes any Law, and such failure or contravention results in any environmental
damage, Contractor and Operator shall forthwith take all necessary and reasonable
measures to remedy the failure and the effects thereof.

If NOC has good reason to believe that any works or installations erected by
Contractor and Operator or any operations conducted by Contractor and Operator
are not in accordance with the Law and are endangering or may endanger persons
or any property of any person, or are causing or may cause pollution, or are harming
or may harm fauna or flora or the environment to a degree which NOC deems
unacceptable, NOC may give notice to Contractor and Operator to promptly consider
and develop for JMC or BOD approval a remedial action plan and measures to
mitigate such damage within a reasonable period as may be determined by NOC and
to repair any such damage. If NOC deems it necessary, it may also require
Contractor and Operator to suspend Petroleum Operations in whole or in part until
Contractor and Operator have taken such remedial measures or have repaired any
damage caused.

The measures and methods to be used by Operator for the purpose of complying
with the terms of Article 41.1(a)(i) shall be determined in timely consultation with
NOC and Contractor upon the commencement of Petroleum Operations or whenever
there is a significant change in the scope or method of conducting Petroleum
Operations and shall take into account the international standards applicable in
similar circumstances and the relevant environmental impact study carried out in
accordance with Article 41.5 below. Operator shall notify NOC and Contractor, in
writing, of the measures and methods finally determined by Operator and shall cause
such measures and methods to be reviewed from time to time in the light of
prevailing circumstances.

Contractor shall cause a person or persons with special knowledge of environmental
matters, to carry out two environmental impact studies in order:

(a) to determine at the time of the studies the prevailing conditions relating to the
environment, human beings, local communities, and the flora and fauna in
the Contract Area and in the adjoining or neighboring areas; and

(b) to establish the likely effect on the environment, human beings, _ local
communities, and the flora and fauna in the Contract Area and in adjoining

45
41.6

41.7

41.8

41.9

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

areas as a result of Petroleum Operations, and to submit, for consideration
by the Parties, methods and measures contemplated in Article 41.4 for
minimizing environmental damage and carrying out site restoration activities.

The first of these environmental impact studies shall act as the baseline study for the
purposes of Article 41.14 and shall be concluded promptly after the Effective Date
but in any event before commencement of any fieldwork.

The second environmental impact study shall be submitted by Contractor and
Operator as part of the Final Development Plan.

The studies mentioned in Article 41.5 above shall contain proposed environmental
guidelines to be followed in order to minimize environmental damage and shall
include, but not be limited to, the following, to the extent appropriate to the respective
study taking into account the phase of operations to which the study relates:

(a
(b

proposed access cutting;
clearing and timber salvage;

)
)
(c) wildlife and habitat protection;
)
)

(d fuel storage and handling;

(e use of explosives;

(f) camps and staging;

(g) liquid and solid waste disposal;

(h) cultural and archaeological sites;
(i) selection of drilling sites;

(ji) terrain stabilization;

(k) protection of freshwater horizons;
(l) blow-out prevention plan;

(m) _ flaring during completion and testing of Gas Wells;

(n) abandonment of wells;

(0) tig dismantling and site completion;
(p) reclamation for abandonment;

(q) noise control;

(r) debris disposal; and

(s) protection of natural drainage and water flow.

Subject to the provisions of the Law on the protection of the environment, any new
project or expansion or modernization projects for Petroleum Operations for which a
proposal, other than a Plan, is submitted by Contractor or Operator, NOC shall
consider the assessment of the project and convey a decision with respect to
environment clearance within a period of ninety (90) days from the receipt of the
requisite documents and data. Subject to receipt of the necessary environmental

46
41.10

41.11

41.12

41.13

41.14

41.15

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

clearance, the JMC or BOD shall decide upon the proposal of Contractor or Operator
within thirty (30) days thereafter

Contractor and Operator shall ensure that:

(a) the pertinent completed environmental impact studies are made available to
its employees and to its Sub-Contractors to develop adequate and proper
awareness of the measures and methods of environmental protection to be
used in carrying out Petroleum Operations; and

(b) the contracts entered into between Contractor and Operator and Sub-
Contractors relating to Petroleum Operations shall include the provisions
stipulated herein and any established measures and methods for the
implementation of Contractor's obligations in relation to the environment
under this Contract.

Operator shall, in conjunction with Contractor, prior to conducting any drilling
activities, prepare and submit for review and approval by NOC contingency plans for
dealing with crude oil spills, fires, accidents and emergencies, designed to achieve
rapid and effective emergency response. The plans referred to above shall be
discussed with NOC and concerns expressed shall be taken into account.

(a) In the event of an emergency, accident, oil spill or fire arising from Petroleum
Operations affecting the environment, Operator shall immediately notify NOC
and Contractor and shall promptly implement the relevant contingency plan
and perform such site restoration as may be necessary in accordance with
Best International Petroleum Industry Practices.

(b) In the event of any other emergency or accident arising from Petroleum
Operations which may affect the environment, Contractor and Operator shall
take such action as is prudent and necessary in accordance with Best
International Petroleum Industry Practices.

In the event that Contractor and Operator fail to comply with any of the terms
contained in Article 41.11 NOC, after giving Contractor and Operator reasonable
notice in the circumstances, may take any action which may be necessary to ensure
compliance with such terms and to recover from Contractor, immediately after having
taken such action, all costs and expenditures incurred in connection with such action
together with such interest as may be determined in accordance with Annex C.

Where the Contract Area is partly located in areas forming part of certain national
parks, sanctuaries, mangroves, wetlands of national importance, biosphere reserves
and other biologically sensitive areas, passage through these areas shall generally
not be permitted. However, if there is no passage other than through these areas to
reach a particular point beyond these areas, permission of the appropriate authorities
shall be obtained by NOC for the benefit of Contractor.

The obligations and liability of Contractor with respect to the environment under this
Contract shall be limited to damage to the environment which:

(a) occurs after the Effective Date and prior to the expiry or termination of this
Contract; and

(b) results from an act or omission of Contractor and Operator.

Except for cases of Gross Negligence and Willful Misconduct on the part of
Contractor and/or Operator, all costs incurred towards protection of the environment
shall be treated as Petroleum Costs.

47
41.16

41.17

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Any costs approved by the NOC and incurred by the Contractor in remediation of
conditions existing prior to the Effective Date and identified in the first study noted in
Article 41.6 shall be considered Supplementary Costs.

In the event that Petroleum Operations are delayed, curtailed or prevented due to
extended delays in acquiring necessary environmental approvals, the Parties shall
meet and agree an appropriate extension of the Term together with all rights and
obligations hereunder, subject to the provisions of Article 8.

(End of Article 41)

ARTICLE 42 — SITE RESTORATION AND DECOMMISSIONING

42.1

42.2

42.3

On expiry or termination of this Contract or relinquishment of part of the Contract
Area, Contractor and Operator shall, subject to Article 5, remove all equipment and
installations from the relinquished area or former Contract Area in a manner agreed
with NOC pursuant to an abandonment plan; and

At about mid-Term, or as otherwise required by NOC, Contractor and Operator shall
prepare a proposal for site restoration including a decommissioning plan and a
"Decommissioning Reserve Fund". This proposal will be submitted for approval by
the JMC or BOD and endorsement of the NOC. Once the Decommissioning Reserve
Fund is established, Contractor shall make regular contributions to the
Decommissioning Reserve Fund based upon estimated site restoration and
decommissioning costs in accordance with standard principles and technical norms
generally accepted in the international petroleum industry, and taking into account
interest received and future interest expected to be earned on the Decommissioning
Reserve Fund. Any paid contributions by Contractor into the Decommissioning
Reserve Fund shall be deemed as Petroleum Costs.

The Decommissioning Reserve Fund shall be placed with a first rate international
bank approved by the JMC or BOD.

Upon expiry or termination of this Contract and takeover by NOC of Petroleum
Operations in the Contract Area:

(a) the NOC shall become liable for future site restoration and decommissioning;

(b) the contributions and any interest accrued in the Decommissioning Reserve
Fund, to the extent that such contributions have been recovered as Petroleum
Costs, shall be paid to NOC; and

(c) the NOC shall release Contractor from any obligations relating to site
restoration and decommissioning and shall indemnify Contractor for any
costs, liabilities, claims or obligations associated therewith.

If Contractor undertakes Contract Area site restoration and decommissioning works,
the contributions and any interest accrued in the Decommissioning Reserve Fund
shall be utilized to pay Contractor for the cost of restoration and decommissioning
operations. NOC shall bear the shortfall or collect the excess of the
Decommissioning Reserve Fund.

(End of Article 42)

48
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ARTICLE 43 —- GENERAL BUSINESS ETHICS

43.1

43.2

43.3

43.4

In the performance of this Contract, Contractor's entities, Operator and NOC shall
ensure that they each strictly comply with general business ethics.

Contractor and Operator shall in their subcontracts stipulate their right to terminate
the subcontracts with immediate effect in case of violation of the general business
ethics by the Sub-Contractor and Contractor and Operator shall terminate a
subcontract in case of such a violation if NOC requests Contractor and Operator to
do so.

Neither Contractor's entities, Operator nor NOC shall give or receive from any
director, employee or agent of the other or its Affiliate in connection with this
Contract, any gift, entertainment or other benefit of more than minimal cost or value
or any commission, fee or rebate and any hospitality will be kept within reasonable
limits.

Each of NOC and Contractor's entities warrant that it and its Affiliates have not made,
offered, or authorized, requested, received, or accepted and will not make, offer, or
authorize, request, receive or accept with respect to the matters which are the
subject of this Contract, any payment, gift, promise or other advantage, whether
directly or indirectly through any other person or entity, to or for the use or benefit of
any public official (i.e. any person holding a legislative, administrative or judicial
office, including any person employed by or acting on behalf of a public agency, a
public enterprise or a public international organization) or any political party or
political party official or candidate for office, where such payment, gift, promise or
advantage would violate (i) the Law; (ii) the laws of the country of incorporation of
such entity or such entities ultimate parent company and of the principal place of
business of such ultimate parent company; or (iii) the principles described in the
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, signed in Paris on December 17, 1997, which entered into
force on February 15, 1999. Each entity shall defend, indemnify and hold the others
harmless from and against any and all claims, damages, losses, penalties, costs and
expenses arising from or related to, any breach by such first entity of such warranty.
Such indemnity obligation shall survive termination or expiration of this Contract.

(End of Article 43)

IN WITNESS WHEREOF, the Parties hereto have executed this Contract in three originals
(each in Arabic and English) at : , on the day and
Year first above written.

For and on behalf of NOC

Witness.
For and on behalf of Contractor

Witness.
(Company)

Witness.

49
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

(Company)

Witness.

(Company)

Witness.

(State Partner)

50
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ANNEX A — DESCRIPTION OF CONTRACT AREA

This Annex A is attached to and made part of the Service Development and Production
Contract for Gas Field.

The Contract Area is defined by the corner points numbered from A to
connected by straight lines as shown in Annex B. The U.T.M. coordinates of corner points
are given hereunder.

Where as a result of Appraisal and Development Operations it appears reasonably likely to
the Parties that the Field is larger than originally delineated and extends beyond the Contract
Area originally established in respect thereof, then NOC may grant to Contractor, subject to
any prior grants of rights over the relevant area to a third party, an additional surface area
outside the original Contract Area so that the Field may be fully contained within the
extended Contract Area.

U.T.M. Coordinates

POINTS NORTHING | EASTING

OlO|a|>

(End of Annex A)

51
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ANNEX B —- MAP OF CONTRACT AREA

This Annex B is attached to and made part of the Service Development and Production
Contract for the Gas Field.

(End of Annex B)

52
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ANNEX C — ACCOUNTING PROCEDURE

This Annex C is attached to and forms part of the Service Development and Production
Contract for the Gas Field.

ARTICLE 1 —- GENERAL PROVISIONS

1.1

1.2

1.3

Definitions

Terms used in this Accounting Procedure shall have the meanings ascribed to them
in this Contract. In addition:

"Material" shall mean and include any and all materials, equipment, machinery,
articles and supplies; and

"Operating Account" shall mean the account or set of accounts maintained by
Contractor and Operator to record Petroleum Costs.

Purpose of Accounting Procedure

The purpose of this Accounting Procedure is to establish methods and rules of
accounting for Petroleum Operations under this Contract.

Any procedure established herein may only be modified by mutual agreement of the
Parties.

Operating Account and Records

(a) Contractor and Operator shall open and maintain all accounts and records
necessary to document in reasonable detail and in separate accounts the
transactions relating to Petroleum Operations, in accordance with generally
accepted and recognized accounting principles consistent with modern
international petroleum industry practices, all in accordance with and subject
to the provisions of this Contract.

The accounts and records should show, among other things, the following:
(i) Costs of assets including the cost of:
1. drilling in general and cost of each well;

2. production facilities such as flow lines and degassing stations in
sufficient detail;

3. Crude Oil and Gas pipelines;
4. tank-farms and pumping stations; and
5. infrastructure facilities and industrial centers.

(ii) Costs of Materials including the cost and quantity of each item. The
method of pricing should be stated.

(iii) Operating costs analyzed by main items such as salaries, Materials
and services as defined or described in this Accounting Procedure.

(b) Contractor's and Operator's books shall be kept in Iraq in the English
language with an Arabic summary. All transactions shall be recorded in
53
1.4

1.5

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Dollars in accordance with the provisions of Article 20 of this Contract.
Accounts may be kept according to the usual accounting system of Operator.

Contractor and Operator shall maintain appropriate cost control records to
meet the requirements and obligations under this Contract.

Petroleum production, storage and transfer records shall be maintained
according to this Contract and consistent with modern international petroleum
industry practices.

Expenditures shall be charged in Dollars as follows:
(i) all Dollar expenditures shall be charged in the amount incurred;

(ii) for accounting purposes, all Dinar expenditures shall be translated into
Dollars at the exchange rate prevailing on the date of the relevant
expenditure in accordance with the regulations of the Central Bank of
Iraq;

(iii) expenditures in currencies other than Dollars or Dinars, shall be
charged in the equivalent amount in Dollars using the actual exchange
rate applied by the relevant first class international bank on the date of
payment;

(iv) a record shall be kept of the exchange rates actually used in
converting Dinars and other non-Dollar expenditures into Dollars; and

(v) on the date of each balance sheet, monetary items in currencies other
than Dollars shall be translated to Dollars at the rate of exchange
applicable on such balance sheet date.

Statements

(a)

(b)

Audits

Quarterly Statements

Contractor and Operator shall submit to NOC within forty five (45) days from
the end of each Quarter, a statement of Petroleum Costs and Supplementary
Costs together with reports and statement of the Operating Account of the
said Quarter.

Yearly Statements

Contractor and Operator shall submit to NOC within three (3) months from the
last day of each Calendar Year, a statement of Petroleum Costs and
Supplementary Costs together with reports and a statement of the Operating
Account of the said Calendar Year.

Yearly statements shall be supported by a report issued by an independent auditor of
international qualification appointed according to Article 20.4 of this Contract. The
auditor report shall include a statement that the accounts and statements are
prepared according to the terms and conditions of this Contract and this Accounting
Procedure.

54
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

(End of Article 1)

ARTICLE 2 —- OPERATING ACCOUNT

Subject to the provisions of this Contract and this Accounting Procedure, Contractor shall
charge the Operating Account with Service Fees and Supplementary Fees. Pursuant to
Article 19 of this Contract, Petroleum Costs and Supplementary shall start being charged as
from the Effective Date, while Remuneration Fees shall start being charged as from First
Commercial Production.

The Remuneration Fee per Barrel shall be computed pursuant to Article 19.5 of this Contract
and charged accordingly to the Operating Account. Petroleum Costs shall be prepared on a
cash basis and shall include, but not be limited to, the following items unless such items
would otherwise qualify as Supplementary Costs:

2.1 Personnel
(a) Operator's Locally Recruited Personnel

The actual cost of all Operator's locally recruited personnel who are engaged
in Petroleum Operations shall be charged as Petroleum Costs. Such costs
shall include gross pay, all personnel benefits, employer contributions, taxes
and other assessments levied on Operator as an employer by Government
authorities, transportation and relocation costs of the personnel and such
personnel's family within Iraq or elsewhere on temporary assignment in the
interest of Petroleum Operations (provided that no relocation costs for the
personnel's family shall be charged if the temporary assignment is for less
than six (6) consecutive Months) and such other costs as are statutory or
customary for Operator. This procedure shall also be applied with respect to
personnel of NOC seconded to Operator.

(b) Assigned Personnel

The cost of the personnel of Operator's Affiliates working in Iraq or in
countries other than the country of Operator (hereafter referred to as
“Countries of Assignment”) for Petroleum Operations on a long term
assignment (more than six (6) consecutive Months). The cost of these
personnel shall be as per rates or actual cost, as the case may be,
representing the Operator's Affiliates actual cost which is consistent with the
standard employment policies of the head office Affiliate or of other Affiliates
employing such personnel.

These rates shall include all costs of salaries, wages, benefits, indemnities
and social charges according to laws, regulations or contractual agreements
applicable to such personnel. In addition, they shall include reimbursement of
personnel administrative charges according to the standard practice of
Operator's Affiliates.

The charges for personnel assigned on a temporary basis (less than six (6)

consecutive Months) shall be made in accordance with Article 2.5(c) of this
Annex C.

(c) Personnel Engaged in Other Activities

If local personnel or assigned personnel are engaged in other activities in Iraq
55
2.2

2.3

24

2.5

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

in addition to Petroleum Operations, the cost of such personnel or assigned
personnel shall be allocated on a time sheet or pro rata basis according to
sound and acceptable accounting principles.

Training Costs

All costs and expenses incurred by Operator, Contractor and/or its Affiliates in
organizing, setting up and conducting training activities for their Iraqi
personnel engaged in Petroleum Operations or Contractor's training activities
under Addendum Two, including the planning, designing, constructing,
commissioning and running training facilities and the related software.

All such training costs shall be subject to the JMC or BOD prior approval.

Materials

The cost of Materials purchased for or furnished to Petroleum Operations as detailed
under Article 4.1 of this Annex C hereinafter.

Transportation

(a)

(b)

Transportation of Personnel and Materials

The cost of transportation of Materials necessary for the performance of
Petroleum Operations, including costs of packaging, brokerage, insurance
and other related costs. Personnel transportation costs, to the extent covered
by the established policy of Operator, shall include travel expenses for
personnel and their immediate families to and from the personnel's points of
origin at the time employment commences, at the time of final departure and
for vacations, as well as travel expenses in Iraq for personnel and their
immediate families incurred as a result of transfers from one location to
another, and travel expenses relating to the periodical recuperation leaves of
field personnel. Costs related to immediate families shall be charged for
personnel assigned to work in Iraq for periods exceeding six (6) consecutive
Months.

Transportation Facilities

All costs and expenses for the Transportation Facilities according to Article
17.7 of this Contract and Addendum Two attached thereto.

Buildings and Equipment

(a) Costs of buildings, equipment, furniture and fixtures, the maintenance thereof
and related costs; rents paid for all offices, houses, warehouses and other
types of buildings and costs of supplies necessary for the operation of such
buildings and facilities, all in Iraq.

(b) Costs of vehicles and their maintenance and operation.

(c) Costs of computers and software and their maintenance and operation.

Services

The services required by Operator for Petroleum Operations which may include but
are not limited to:

(a)

outside services of consultants, contract services, utilities and other services
procured from outside sources; rentals or compensation paid for the use of

56
2.6

2.7

2.8

2.9

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

any equipment and facilities;

(b) use of equipment and facilities of Operator for Petroleum Operations on a
rental basis at rates to be approved by the JMC or BOD;

(c) all Specific Services performed under an assistance agreement between
Operator and its head office Affiliate;

"Specific Services" shall mean services, activities, studies and projects of a
technical nature, as well as computer services, carried out or procured by the
head office Affiliate at the Operator's specific request under a purchase order
procedure, for the benefit of Petroleum Operations. Specific Services shall
also mean studies and specific tasks such as, administrative, accounting,
financial, and legal services when requested by Operator under a purchase
order; and

Specific Services shall be charged at cost in accordance with the tariffs and
price lists established each Year by the head office Affiliate and approved by
the JMC or BOD for each Calendar Year.

Damages and Losses

All costs or expenses necessary to replace or repair damages or losses incurred by
fire, flood, storm, theft, accident or any other cause not controllable by Contractor
and Operator through exercise of reasonable care and diligence in operations and
not resulting from Contractor and Operator's failure to timely file and diligently pursue
claims against insurance companies. Contractor and Operator shall furnish NOC with
written notice with details of damages or losses sustained in excess of ten thousand
Dollars (US$10,000) per occurrence as soon as practicable.

Legal Expenses

All costs and expenses of litigation or arbitration, or legal services necessary or
expedient for the protection of the Contract Area against third party claims, including
attorney's fees and expenses as hereinafter provided, together with all judgments
obtained against the Parties or any of them on account of Petroleum Operations
under this Contract, and actual expenses incurred by Contractor and/or NOC in
securing evidence or expert advice for the purpose of defending any such action or
claim pursued or urged in connection with operations under this Contract.

In the event actions or claims affecting the Parties’ interests under this Contract shall
be handled by the legal staff of NOC in Iraq, a compensation commensurate with
cost of providing and furnishing such services shall be paid to NOC and charged to
the Operating Account.

Taxes

Pursuant to Article 23 and subject to other provisions of this Contract, taxes (other
than corporate income tax), levies, duties, imposts (if any) and/or charges and fees
paid by Contractor and Operator (but not previously paid directly by NOC) to
Government authorities as assessed or levied upon or in connection with Petroleum
Operations.

Insurance and Claims
(a) The premium of any insurance policy secured by Operator pursuant to this

Contract.

57
2.10

2.11

2.12

2.13

2.14

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

(b) Any costs sustained by Contractor and Operator arising out of an event
covered by insurance. Such costs include, but are not limited to, repairs and
replacements of Materials in the Contract Area resulting from damages or
losses incurred because of fire, flood, storm, theft, accident, or any other
similar risk.

(c) All costs and expenses associated with suing, working or travelling for, or any
other cost incurred because of insurance related disputes or litigation with any
party including any insurer and/or any insurer's representatives or agents to
the extent that such costs and expenses are not refunded for whatever
reasons, by insurance and/or not awarded by an arbitrator or a court of law.

(d) Any compensation received, or any claim collected from insurers or third
parties shall be credited to the Operating Account. If no insurance is carried
for a particular risk, all related actual expenditures incurred and paid by
Contractor in settling any and all losses, claims, damages, judgment and
other expenses, including related legal expenditures. Any such loss, claim or
damage shall be charged to the Operating Account unless it is a direct result
of Contractor's and Operator's failure to act in accordance with the standards
of insurance required by this Contract or instructions of the JMC or BOD.

Currency Exchange

The gain or loss, if any, through currency translation or exchange pursuant to the
provisions of Article 21 of this Contract and Article 1.3(f) of this Accounting
Procedure.

Tariffs

Subject to the provision of Article 3 of the Annex, all sums paid to NOC, contractor(s)
on petroleum fields other than the Field, or any third party in compensation for the
use of facilities in connection with Petroleum Operations such as, but not limited to,
pipelines, hydrocarbon treatment plants and storage facilities, on a basis of a
mutually agreed tariff.

Surface Rights

All direct costs attributable to the acquisition, renewal or relinquishment of surface
rights acquired and maintained in force for Petroleum Operations in Iraq.

Environment

All costs incurred for the protection, cleanup or restoration of the environment
pursuant to this Contract and applicable laws and regulations.

Administrative Overhead and General Expenses

The services of all personnel of Contractor's head office or its Affiliates not otherwise
chargeable, as well as the contribution of Contractor’s head office or its Affiliates to
Petroleum Operations of an intangible nature and any overhead or its indirect cost
incurred by Contractor's head office or its Affiliates shall be compensated by a
charge based on one percent (1%) of total expenditure during each Calendar Year or
a fraction thereof.

The basis of applying this percentage shall be the total cost and expenses incurred in
respect of Petroleum Operations and charged under this Accounting Procedure to
the Operating Account during each Financial Year or fraction thereof but excluding
Historical Cost mentioned in Article 27.2 of this Contract and excluding administrative

58
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

overhead as allowed in this section.

From the Date of Transfer of Operatorship pursuant to Article 9 of this Contract, the
payment for the above administrative overhead charges shall be shared equally
between Contractor and NOC.

2.15 To the extent any of the costs identified in Article 2 of this Annex C would qualify as
eligible costs pursuant to Articles 4, 7.3, 12.7, , or 41.16 of this Contract, such costs
shall be considered Supplementary Costs and not Petroleum Costs.

(End of Article 2)

ARTICLE 3 —- INFORMATION TO JMC OR BOD AND NOC

Upon submitting the annual Work Program and Budget for approval in accordance with
Article 12 of this Contract, Operator shall provide in writing the following details in respect of
personnel, Specific Services and tariffs in connection with Petroleum Operations to be
charged during the relevant Year.

3.1 Regarding Personnel Costs
(a) Estimate of the overall amount thereof.

(b) Analysis and explanation of the applicable personnel policy and practice of
Operator and Operator's Affiliates.

(c) Reasonable breakdown of the aforesaid expenditures as per details stated in
this Accounting Procedure.

(d) Rates and/or methods of apportionment of such costs.
3.2 Regarding Specific Services

(a) Estimate of the overall amount thereof.

(b) Reasonable breakdown of such services by major type.

(c) Tariffs and rates expected to apply with respect to such services, especially
assigned personnel.

3.3 Regarding Tariffs
(a) Estimate of the overall amount to be paid.
(b) Reasonable breakdown of the tariff expenditures.

(End of Article 3)

ARTICLE 4 — CHARGING PRINCIPLES

41 Purchases

(a) All Materials purchased for Petroleum Operations shall be purchased at
competitive prices from reputable manufacturers and suppliers.

Materials and equipment purchased from third parties shall be charged at the
net cost paid by Contractor after deduction of all discounts received. Net cost
shall include but not be limited to such items as transportation, insurance,

59
4.2

4.3

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

license fees and purchasing and forwarding costs.

(b) The Parties may furnish New Materials from their own stock provided that the
New Material transferred from the warehouses or other facilities of
Contractor's entities or their respective Affiliates shall be priced at cost, and
provided that such cost is not higher than the prices for New Materials of the
same quality, obtained on comparable terms and conditions, prevailing in the
international market at the time such Materials were supplied to Contractor
and Operator.

Direct and Indirect Costs

Costs shall be charged to the Operating Account using consistent methods from Year
to Year, and such methods shall be agreed upon by the Parties subject to the
following principles:

(a) costs that may be directly charged to a relevant subdivision of the Operating
Account shall be so charged; and

(b) costs that cannot easily be charged directly to any subdivision of the
Operating Account shall be apportioned either on a time basis or on a pro rata
basis. Costs of services that can not be assessed accurately may be charged
according to standard rates and adjusted to actual costs at Year end.

Use of Equipment and Facilities Owned by Entities Constituting Contractor

For the use of any equipment or facilities that are wholly owned by entities
constituting Contractor, the Operating Account shall be charged a_ rental
commensurate with the cost of ownership.

The rental rates, which will not include any profit element, will be approved by the
JMC or BOD each Calendar Year. Such rates should be in line with those currently
prevailing in the area where Petroleum Operations are located for equipment and
facilities comparable in terms of availability, safety, efficiency and quality.

(End of Article 4)

ARTICLE 5 — INVENTORIES

At all times, Contractor and Operator shall maintain inventories of Materials at optimum
levels required for Petroleum Operations and shall be subject to:

5.1

5.2

Periodic Inventories, Notices and Representation

At reasonable intervals, and at least once annually, inventories shall be taken by
Contractor and Operator of the Materials charged to the Operating Account, which
shall include all such Materials as are ordinarily considered controllable by operators
in the international petroleum industry. Written notice of intention to take inventory
shall be given by Contractor and Operator at least ninety (90) days before any
inventory is to begin so that NOC may be represented when any inventory is to be
carried out.

Reconciliation and Adjustment of Inventories

Reconciliation of inventory with the Operating Account shall be made and a list of
overages and shortages shall be furnished to NOC. Inventory adjustments shall be
made by Contractor and Operator to the Operating Account if required; provided,

60
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

however, that any inventory adjustment exceeding a value of ten thousand Dollars
(US$10,000) shall be reported to NOC.

(End of Article 5)

ARTICLE 6 —- DISPOSAL OF MATERIALS

Contractor and Operator shall inform the JMC or BOD and NOC of any excess or disposable
Materials. NOC shall instruct Operator on the action then required. Any proceeds of disposal
of such Materials shall be credited to the Operating Account.

(End of Article 6)

ARTICLE 7 — SUMS RECEIVED FROM THIRD PARTIES

All sums received by Contractor from any third party in compensation for the use of facilities
utilized by Operator for Petroleum Operations shall be credited to the Operating Account.

(End of Article 7)

ARTICLE 8 —- BASIS OF ACCOUNTING

The Operating Account may be maintained on an accrual basis, that is, costs shall be
recorded and entered in the Operating Account when the liability thereto first arises, and
revenues shall be recorded and entered in the Operating Account when the title thereto is
acquired.

However, for the purposes of cost recovery as per Article 19 of this Contract, the relevant
calculations shall be made on a cash basis, that is, costs shall be considered only when paid
and revenues only when collected.

(End of Article 8)

ARTICLE 9 — PAYMENT OF SERVICE FEES AND SUPPLEMENTARY FEES

Contractor shall, pursuant to Article 19 of this Contract, render to NOC as promptly as
practical but not later than forty-five (45) days after the end of the last Month of a Quarter, an
invoice of due and payable Service Fees and Supplementary Fees for the Quarter based on
the Operating Account and showing the following details:

9.1 Due Service Fees and Supplementary Fees brought forward from the previous
Quarter, if any;

9.2 Service Fees and Supplementary Fees during Quarter;
9.3 Total Service Fees and Supplementary Fees for the Quarter (9.1 + 9.2);
9.4 Service Fees and Supplementary Fees received by Contractor for the Quarter;

9.5 Amount of Service Fees and Supplementary Fees to be carried forward into the
succeeding Quarter if any (Articles 9.3 - 9.4), and

9.6 Excess, if any, of the value of Service Fees and Supplementary Fees received by
Contractor over Service Fees and Supplementary Fees due for the Quarter (9.4 —
9.3). Such excess shall be set off in the next calculation of Contractor's outstanding

61
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Service Fees and Supplementary Fees payable in the immediately succeeding
Quarter in accordance with Article 19 of this Contract.

(End of Article 9)

ARTICLE 10 —- NON-RECOVERABLE COSTS

Unless otherwise provided elsewhere in this Contract, the following list of items shall be
treated as non-recoverable costs for the purpose of cost recovery:

10.1

10.2

10.3

10.4

10.5

10.6
10.7
10.8

costs incurred as a result of any proven Gross Negligence or Willful Misconduct of
Contractor and Operator including any amount paid in settlement of any claim
alleging Gross Negligence or Willful Misconduct whether or not Gross Negligence or
Willful Misconduct is admitted or whether such sum is stated to be paid on an ex-
gratia or similar basis;

replacement and/or repair costs in respect of assets or other property which is
uninsured or under-insured, and liability incurred to third parties on the basis of strict
liability, where Contractor and Operator has agreed with NOC to insure against such
loss and has failed to do so;

any expenditure incurred directly or indirectly in connection with the raising of money
to finance Petroleum Operations and other incidental costs and charges related
thereto by whatever method raised; such expenditure includes, but is not limited to,
interest, commissions, fees and brokerage;

any costs, charges or expenses including donations relating to public relations or
enhancement of Contractor’s corporate image and interests;

any expenditure incurred which is not related to Petroleum Operations or on matters
or activities beyond the Delivery Point(s);

corporate income tax;
Training, Technology and Scholarship Fund; and

any other expenditure which is stated elsewhere in this Contract to be non-
recoverable expenditure.

(End of Article 10)

ARTICLE 11 —- CONTROL STATEMENTS AND MAJOR ACCOUNTS

11.1

Contractor shall annually prepare, from the statements of expenditure prepared
pursuant to Article 1.4 hereof a statement showing for the relevant Year the excess
or deficit in development expenditure compared to the Minimum Work Obligations.
Such statement shall be rendered to NOC not later than ninety (90) days following
the end of such Year.

For the purpose of classifying costs, expenses and expenditures for cost recovery
and Minimum Work Obligations, costs, expenses and expenditures shall be recorded
in major accounts including Capital Cost and Operating Cost.

(End of Article 11)

ARTICLE 12 —- TRANSFER PROCEDURE FOR THE OPERATING ACCOUNT

62
12.1

12.2

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

In accordance with Article 9.7 of this Contract, when the Joint Operating Company
becomes the Operator, the former Operator shall transfer to the Joint Operating
Company all the accounting records relating to the Operating Account.

In conducting the transfer of the books of account and the inventory of all properties
in accordance with the provisions of this Accounting Procedure, the implementation
procedure for the transfer and verification, the accounting files to be transferred and
accounting matters to be settled as well as other details, shall be agreed in advance
by the former Operator and the Joint Operating Company. The transfer procedure
shall be completed within the period agreed upon by the Parties. Thereafter, owing to
the needs of any shareholder, the Joint Operating Company shall allow such
shareholder's staff access to the books of accounts within the relevant periods and
provide them with duplicates of the relevant accounting records, if necessary.

(End of Article 12)

ARTICLE 13 —- EXTERNAL AUDITOR’S CERTIFICATE

Contractor shall provide NOC with a certificate from the external auditor of Contractor's
Operator's head office Affiliate confirming that the charges and the rates applied pursuant to
Articles 2.1(a) to 2.5(c) of this Annex C represent actual costs.

(End of Article 13)

(End of Annex C)

63
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ANNEX D - DEFINITION OF RESERVOIRS

This Annex D is attached to and made part of the Service Development and Production
Contract for the Field.

SECTION 1 — DISCOVERED RESERVOIRS

Following are the discovered reservoirs, which are projected for development within the
scope of this Contract.

(a) RESERVOIR
The reservoir includes all the porous intervals of to
m (from MSL) of 1 well and its lateral equivalents.
(b) RESERVOIR
The reservoir includes all the porous intervals of to
m (from MSL) of 1 well and its lateral equivalents.
(c) RESERVOIR
The reservoir includes all the porous intervals of to
m (from MSL) of 1 well and its lateral equivalents.

SECTION 2 - UNDISCOVERED POTENTIAL RESERVOIRS

The undiscovered potential reservoirs are all reservoirs which may exist below the base of
the Formation, defined as (from MSL) in 1 well and
its lateral equivalents.

(End of Annex D)

64
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ANNEX E — MINIMUM WORK OBLIGATION

This Annex E is attached to and made part of the Service Development and Production
Contract for the . Field.

Contractor shall carry out the following Minimum Work Obligations during the first three (3)
Years following the Effective Date:

SECTION 1 - PROGRAMS AND DEVELOPMENT PLANS

(a)

(b)

(c)

Pursuant to Article 11.1 of this Contract, Contractor shall prepare and submit
to the NOC the Preliminary Development Plan within a period not exceeding
six (6) months from the Effective Date.

Contractor shall prepare and submit to the NOC the Final Development Plan
within a period not exceeding thirty six (36) months from the Effective Date.

Pursuant to Article 11.2 of this Contract, Contractor shall prepare and submit
to the NOC the necessary annual Work Programs and corresponding
Budgets.

SECTION 2 - APPRAISAL PROGRAM

Within a period of thirty six (36) months from the Effective Date, Contractor shall:

(a)

(b)

(c)

carry out a 3-D seismic survey of square kilometers (. km?)
on the Field, including processing and interpretation thereof;

drill ( ) Appraisal wells at the appropriate locations in
the Contract Area with the view to delineating and evaluating the undeveloped
reservoirs of the Field; and

carry out detailed geological and reservoir engineering studies, including 3-D
simulation for the reservoirs, and carry out detailed laboratory and reservoir
engineering studies to evaluate the most suitable recovery mechanism for all
of the reservoirs to the base of expected to come _ into
production within the Final Development Plan, integrating all relevant available
data and information, including such data existing prior to the execution of the
Appraisal Program.

SECTION 3 - DEVELOPMENT WORK

Within a period of three (3) Years from the Effective Date, Contractor shall undertake

to:

(a)

(b)

(c)

(a)

convert ( ) existing wells and ( ) Appraisal wells to
producing wells;

perform engineering studies for initial production and initiate any engineering
studies required under the Final Development Plan;

build field gathering and treatment facilities necessary to cope with a potential
daily average production of up to ( ) MMSCFD;

build Gas transportation facilities as per the Preliminary Development Plan
beyond the Transfer Point;

commence development work for necessary infrastructure facilities required
for the subsequent phase of development in accordance with the Final

65
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Development Plan; and
(f) commence building of permanent field gathering and production facilities.

(End of Annex E)

66
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ANNEX F - FORMS OF GUARANTEE

FORM 1: FOR A COMPANY

We refer to the Service Development and Production Contract for ------ Gas Field
(hereinafter referred to as the "Contract") entered into on this day of ........ 2009, between
beeeeeees X... and NOC, an Iraqi State gas company.

In consideration of the rights and obligations of ........ Xe being a wholly owned and
controlled Affiliate of ........ Yee , as a Party to this Contract, ...... Yue , a company duly
organized and existing under the laws of ..............0.00. and whose registered office is at
cee bec eee ec eee eseeeeeeeneeeeneenee , hereby undertakes to make available or cause to be made
available to ....... Xe such technical and financial resources as may be required to
perform and fulfill its obligations under this Contract, as may be amended from time to time
by the Parties thereto, including payment to NOC of the balance (if any) of the Minimum
Expenditure Obligations in case of termination of this Contract, if applicable.

The obligations of ....... Yow hereunder shall be to the extent of the Participating Interest
that ....X...0. may have at the time under this Contract.
This Guarantee shall extend to any Affiliate of ............ Xv which may become a Party

to this Contract.

This Guarantee shall come into force on the Effective Date of this Contract and shall remain
valid as long as ....... Xow , or its Affiliate, shall be bound by this Contract.

Signed for and on behalf of
(cece Voces )

67
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

FORM 2- FOR NOC, IRAQ OIL MARKETING COMPANY (SOMO), AND STATE
PARTNER

We refer to the Service Development and Production Contract for - Gas Field
(hereinafter referred to as the “Contract “) entered into on this day of........ 2009, between ----
--- and NOC, an Iraq State company.

In consideration of the rights and obligations of NOC being a Party to this Contract and being
fully owned subsidiary of the Ministry of Oil of the Republic of Iraq.

The Ministry of Oil, hereby undertake to make available or cause to be made available to
NOC such financial and technical resources as may be required to perform and fulfill its
obligations under this Contract, as may be amended from time to time by the Parties thereto.

This Guarantee shall extend to the Oil Marketing Company (SOMO), the State Partner, and
any Affiliate of NOC or the Ministry, which becomes a party to this Contract.

This Guarantee shall come into force on the Effective Date of this Contract and shall remain
valid as long as NOC, SOMO, State Partner, and any other Affiliate of NOC or the Ministry,
shall be bound by this Contract.

Signed for and on behalf of Ministry of Oil

Name:

Title:

(End of Annex F)

68
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ADDENDUM ONE — HEADS OF JOINT OPERATING AGREEMENT

This Addendum One is attached to and made part of the Service Development and
Production Contract for the Gas Field. Terms defined in the Service Development
and Production Contract shall have the same meanings for the purpose of this Heads of
Agreement.

ARTICLE 1 —- SCOPE

This Heads of Agreement is to provide for the basic principles to be included in a Joint
Operating Agreement ("JOA") to be executed among the Companies and the State Partner
(hereinafter referred to individually as "Participant" or collectively as “Participants").

(End of Article 1)

ARTICLE 2 — PARTICIPATING INTEREST

Each Participant shall have the undivided percentage interest determined under this Contract
and/or as agreed by the Participants ("Participating Interest"), provided that each
Participant's Participating Interest shall not be less than three point seven five percent
(3.75%). Each Company shall participate in proportion to its respective Participating Interest
in all costs, expenses and liabilities incurred pursuant to this Contract or JOA and shall own,
in the same proportion, the Contractor's rights under this Contract and the Participants’ rights
under the JOA.

(End of Article 2)

ARTICLE 3 - CONTRACTOR'S OPERATOR

3.1 The Contractor's Operator appointed in accordance with this Contract, shall have
exclusive management and control of Petroleum Operations prior to the formation of
the Joint Operating Company.

3.2 Contractor's Operator may, at any time resign as such by giving the Participants
notice in writing. Contractor's Operator shall cease to be Operator if: (a) it dissolves,
liquidates or terminates its legal existence; (b) it becomes insolvent, bankrupt or is
placed in receivership; (c) its Participating Interest is reduced to less than seven point
five percent (7.5%); or (d) it takes no action within thirty (30) days after notification to
it by a Participant to remedy a material breach of the JOA. Pursuant to Article 9.3 of
this Contract, replacement of the Contractor's Operator shall be subject to NOC's
prior approval.

(End of Article 3)

ARTICLE 4 —- OPERATING COMMITTEE

41 An Operating Committee composed of representatives of the Participants shall be
established and shall act for the duration of JOA to make decisions and establish
joint policies and make proposals to be submitted to the NOC, the JMC or the BOD,
as well as to make any other decisions necessary or expedient for the orderly
supervision and direction of the Petroleum Operations.

4.2 The decisions of the Operating Committee on all matters coming before it shall be
69
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

made by the affirmative vote of the representatives of the Participants having a
combined voting right of at least seventy percent (70%), each Participant being
entitled to have and to exercise through its representatives a voting right equal
numerically to its Participating Interest. Major issues shall be decided upon by the
unanimous vote of the Partners. The Operating Committee shall also decide upon
Contractor's representation in the JMC or BOD, provided that Contractor’s Operator
shall have at least one (1) of the members provided to Contractor and the State
Partner shall have one (1) member.

(End of Article 4)

ARTICLE 5 —- WORK PROGRAMS AND BUDGETS

For each Calendar Year, the Operator shall prepare and submit to the Participants Work
Programs and Budgets not later than the first day of August of the preceding Year. Each
such Work Program and Budget shall set out in a reasonably detailed manner the work to be
carried out and shall include an itemized estimate of the corresponding expenditures. The
Operating Committee shall review and discuss the Work Program and Budget submitted by
Operator for the following Calendar Year and shall adopt, not later than August 30, a Work
Program and Budget to be submitted to the Operator for further study and possible
modification before referring to the JMC or the BOD for final approval pursuant to Article
12.2.

(End of Article 5)

ARTICLE 6 —- COSTS AND EXPENSES

All costs and expenses of the Contractor for Petroleum Operations in connection with this
Contract or JOA, shall be borne by the Companies in proportion to their respective
Participating Interest. All costs and expenses that are incurred in the conduct of operations
under JOA shall be determined and recorded according to an accounting procedure (without
prejudice to Annex C of this Contract) and generally accepted accounting principles and shall
be subject to periodic inspection and audit.

(End of Article 6)

ARTICLE 7 — DEFAULTS

7.1 Any Company that fails to pay when due its Participating Interest share of costs and
expenses shall be in default (hereinafter referred to as ("Defaulting Company"). The
Operator shall as soon as practicable notify all Participants of such default and the
Operator shall keep the Participants informed thereafter of material events in relation
thereto. The amount not paid by the Defaulting Company shall bear interest from the
date due until paid in full. After any default has continued for thirty (30) days, the
Defaulting Company shall not be entitled to attend Operating Committee meetings or
to vote on any matter coming before the Operating Committee during the period such
default continues. Non-Defaulting Partners (excluding State Partner) shall pay the
defaulted amount on behalf of the Defaulting Partner, in proportion to their
Participating Interests or in any other proportion they may agree upon.

7.2 The Defaulting Company shall have the right to remedy the default at any time prior
to forfeiture, as hereinafter provided, by payment in full to the Operator or, if the Non-
Defaulting Partners have paid any amounts under Article 7.1, to the Non-Defaulting
Partners, in proportion to the amounts so paid by them, of all amounts which the

70
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Defaulting Company has failed to pay, together with interest thereon on a day to day
basis at the rate of LIBOR plus five percent (5%) per annum.

If a Defaulting Company has not remedied the default by the thirtieth (30'") day, then,
during the continuance of such default, the Defaulting Partner shall not be entitled to
its Participating Interest share of Service Fees, which shall vest in and be the
property of the Non-Defaulting Partners. The Service Fees due to the Defaulting
Partner shall proportionately be paid to the Non-Defaulting Partners, which Fees shall
be credited against all monies advanced by such Non-Defaulting Partners on behalf
of the Defaulting Partner. The balance of such fees, if any, shall be paid to the
Defaulting Partner when such default has been remedied.

7.3 State Partner shall be carried by the other Partners for its Participating Interest share
of Petroleum Costs and Supplementary Costs. The amount so paid by the
Companies on behalf of State Partner shall be fully recovered by the Companies
from the Petroleum Costs and Supplementary Costs paid under this Contract.

(End of Article 7)

ARTICLE 8 — WITHDRAWAL

After the Minimum Work Obligations have been fulfilled, any Company shall have the right to
elect, by giving notice to the other Participants, to withdraw from this Contract and the JOA.
Each of the other Companies may also give notice that it desires to withdraw from this
Contract and the JOA. Should all Companies give such notice of withdrawal, the Participants
shall proceed to abandon the Contract Area and terminate this Contract and JOA. If less than
all of the Companies give such notice of withdrawal, then the withdrawing Companies shall
execute and deliver all necessary instruments and documents to assign their Participating
Interest to the non-withdrawing Companies, without any compensation whatsoever. Such
assignment to the non-withdrawing Companies shall be in proportion to their Participating
Interests, unless otherwise agreed among them. The non-withdrawing Companies shall take
the assignment of all of the withdrawing Companies’ Participating Interests; otherwise, the
Participants shall be deemed to have decided to withdraw from this Contract and the JOA.

(End of Article 8)

ARTICLE 9 — ASSIGNMENT

Each Participant may transfer, subject to any requirement under this Contract, all or part of,
its Participating Interest under this Contract and the JOA to a wholly-owned Affiliate without
the consent of the other Participants; provided that such Participant shall remain responsible
for the performance of the financial and other obligations under this Contract and the JOA to
the same extent as if the transfer had not occurred and provided further that the assigning
shall timely notify the other Participants of any such transfer. Without prejudice to the
provisions of this Contract, no transfer of any interest under this Contract and the JOA to
third parties may be made by any Participant without the written consent of the other
Participants which consent shall not be unreasonably withheld. The transfer by a Participant
of its interest under this Contract and the JOA to third parties shall be subject to NOC's
approval and its pre-emptive right and to the preferential rights of the other Participants. The
assignee or transferee shall be bound by this Contract and the JOA.

(End of Article 9)

ARTICLE 10 — RELATION OF THE PARTICIPANTS
71
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

The rights, duties, obligations and liabilities of the Participants under this Heads of
Agreement and the JOA shall be individual, not joint or collective. It is not the intention of the
Participants to create, nor shall this Heads of Agreement or the JOA be deemed or construed
to create a mining or other partnership, joint venture, association or trust, or as authorizing
any Participants to act as an agent, servant or employee for any other Participant for any
purpose whatsoever except as explicitly set forth in the JOA.

(End of Article 10)

ARTICLE 11 —- GOVERNING LAW AND ARBITRATION

The JOA shall be governed by, construed, interpreted and applied in accordance with the
Law. Any dispute, controversy or claim arising out of or in relation to or in connection with the
JOA or the operations carried out thereunder, including without limitation any dispute as to
the validity, interpretation, enforceability or breach of the JOA, shall be settled by arbitration
in Paris, France, in accordance with the Rules of Conciliation and Arbitration of the
International Chamber of Commerce conducted in the manner contemplated in Article 37 of
this Contract.

(End of Article 11)

ARTICLE 12 —- EFFECTIVE DATE AND TERM

This Agreement shall come into force on the Effective Date of and shall continue in effect
until this Contract expires, terminates or upon the Participants entering into the JOA,
whichever is the earlier.

(End of Article 12)

ARTICLE 13 — JOINT OPERATING AGREEMENT (JOA)

Within six (6) months from the Effective Date, the Participants shall enter into the Joint
Operating Agreement which shall embody the principles stipulated in this JOA Heads of
Agreement and it may include such other provisions as customarily used by international
petroleum industry and shall continue in effect as long as this Contract is in effect.

(End of Article 13)

(End of Addendum One)

72
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ADDENDUM TWO - HEADS OF PETROLEUM TRANSFER AGREEMENT

ARTICLE 1 — DEFINITIONS

This Addendum Two is attached to and made part of the Service Development and
Production Contract for the Gas Field. Terms defined in the Service Development
and Production Contract shall have the same meanings for the purpose of this Heads of
Petroleum Transfer Agreement.

(End of Article 1)

ARTICLE 2 ~ SCOPE

This Heads of Petroleum Transfer Agreement prescribes the basic principles to be included
in a Petroleum Transfer Agreement to be executed by and between the Operator and
Transporter for transportation of Petroleum produced from the Contract Area under this
Contract.

(End of Article 2)

ARTICLE 3 —- SCOPE OF PETROLEUM TRANSFER AGREEMENT

Provided Operator complies with its obligations under this Contract and this Addendum Two
related to the Transportation System, Transporter shall receive at the Transfer Point the
quantities of Petroleum from the Contract Area tendered by Operator for transportation to the
Delivery Point.

(End of Article 3)

ARTICLE 4 — FACILITIES AT THE TRANSFER POINT

For the purpose of the transfer of Petroleum, Operator may use an area of land at the
Transfer Point and construct necessary facilities thereon.

(End of Article 4)

ARTICLE 5 — TRANSFER RATE

Operator shall have the right and the obligation to tender Petroleum at the Transfer Point at a
certain average rate as per the approved Development Plan. However, Operator in co-
ordination with Transporter may transfer Petroleum at a peak rate up to twenty percent (20%)
above the approved average rate for temporary periods to compensate for operational
constraints. In the event that the throughput capacity of the pipeline system or the related
facilities is constrained for unforeseeable incidents beyond the control of the Operator or
Transporter and the throughput of Petroleum through the pipeline system is consequently
reduced, Operator shall reduce its deliveries accordingly. Any such reduction shall be on a
non-discriminatory basis.

(End of Article 5)

ARTICLE 6 — TRANSFER CONDITIONS
73
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Petroleum shall be transferred at the Transfer Point from one or more Petroleum streams in
accordance with the approved Development Plan, and at the pressure commensurate with
the pressure required by the existing system. The quality of each Petroleum stream
transferred at the Transfer Point shall be subject to certain conditions and specifications to
be agreed upon by Transporter and Operator. Operator shall not mix any additives to the
Petroleum tendered for transportation, without prior written approval of Transporter.

(End of Article 6)

ARTICLE 7 —- MEASURING

Operator shall install, maintain and operate all facilities necessary for the measurement of
Petroleum at each Production Measurement Point. Operator shall notify NOC prior to any
calibration of such measurement facilities and allow NOC's representatives to attend such
calibration activities. Unless agreed otherwise by the Parties, any inaccuracy determined
during such calibration activities shall be deemed to have existed since the mid-point
between the last calibration and the current calibration.

Operation and calibration of the metering equipment and procedures for measurement and
sampling shall be in accordance with the prevailing standards of the international petroleum
industry. The Parties shall agree the procedure for measuring the volume and quality of
Petroleum and shall have the right of access to Production Measurement Points and the right
of witnessing calibration thereof.

(End of Article 7)

ARTICLE 8 —- TRANSPORTATION SYSTEM

8.1 Unless related to obligations under Annex E, Operator and Contractor shall have no
obligation to build transportation facilities downstream of the Transfer Point unless
this is agreed and incorporated in a Development Plan. In the event such facilities
are built they shall be handed over to Transporter upon completion and
commissioning.

8.2 In case a need arises to de-bottleneck, improve the efficiency and/or to increase the
capacity of the Transportation System, NOC, Transporter, or Operator may propose
to construct facilities beyond the Transfer Point, in addition to or to modify the
existing Transportation Facilities. Operator shall participate in the building and
financing of the same in proportion to the production of the Field in relation with other
users and such participation shall be considered Supplementary Costs.

8.3 In the event that Contractor agrees to finance and build or improve such
transportation facilities, Operator shall ensure the participation of Transporter's
representatives during engineering and construction of the Transportation Facilities,
as well as the training of Transporter's personnel concerning operation and
maintenance to be conducted before handing them over to the Transporter. Operator
shall provide Transporter with all documents and guarantees relating to the said
Transportation Facilities. Operator and Transporter shall agree in advance on a
procedure for smooth hand-over of the Transportation Facilities after completion and
commissioning.

(End of Article 8)

ARTICLE 9 — EFFECTIVE DATE AND TERM

74
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

This Heads of Petroleum Transfer Agreement shall be valid and effective as from the
Effective Date and shall continue in effect until the expiry or termination of this Contract or
upon the Operator and Transporter entering into the Petroleum Transfer Agreement,
whichever is the earlier.

(End of Article 9)

ARTICLE 10 — GOVERNING LAW AND ARBITRATION

The Petroleum Transfer Agreement shall be governed by, construed, interpreted and applied
in accordance with the Law. Any dispute, controversy or claim arising out of or in relation to
or in connection with the Petroleum Transfer Agreement or the operations carried out
thereunder, including without limitation any dispute as to the validity, interpretation,
enforceability or breach of the Petroleum Transfer Agreement, shall be settled by arbitration
in accordance with the procedures set forth in Article 37 of this Contract.

(End of Article 10)

ARTICLE 11 —- RELATED PROCEDURES

Procedures existing on the Effective Date for lifting, storage, tanker nomination and other
related activities may later be adjusted to support the efficient implementation of the Export
Oil Sales Agreement.

(End of Article 11)

ARTICLE 12 —- PETROLEUM TRANSFER AGREEMENT

Within six (6) months from the Effective Date, the Operator shall enter into the
Petroleum Transfer Agreement with Transporter which shall embody the principles in
this Addendum Two and it may include such other provisions as customarily used by
the international petroleum industry and shall continue in effect for as long as this
Contract is in effect.

(End of Article 12)

(End of Addendum Two)

75
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ADDENDUM THREE — HEADS OF CHARTER OF JOINT OPERATING COMPANY

This Addendum Three is attached to and made part of the Service Development and
Production Contract for the Gas Field. Terms defined in this Contract shall have the
same meanings for the purposes of this Heads of Agreement. The parties to the charter
shall be the Parties to this Contract: NOC and Contractor.

ARTICLE 1 —- ESTABLISHING OF THE JOINT OPERATING COMPANY

1.1 Pursuant to Article 9 of this Contract, a Joint Operating Company of limited liability
may be established under the Law. The JOC shall be formed within twelve (12)
months after NOC's decision to form the JOC, and shall commence the conduct of
Petroleum Operations on the Date of Transfer of Operatorship, which date shall be
within thirty (30) days after the formation of the JOC.

1.2 JOC shall be owned fifty percent (50%) by NOC and fifty percent (50%) by
Contractor. JOC will bear the Iraqi nationality and shall conduct its activities in
accordance with the provisions of this Contract, this Addendum Three and the
subsequent Charter of the JOC.

1.3. The authorized capital of the JOC shall be determined by mutual agreement in
accordance with the applicable Law. NOC and Contractor shall each pay for, hold
and own throughout the life of the JOC the capital stock of the JOC in accordance
with the percentage ownership stipulated in Article 1.2 herein above.

1.4 Contractor and NOC shall agree, at least three (3) months prior to the Date of
Transfer of Operatorship, on the procedure to secure a smooth transfer of Petroleum
Operations from Contractor's Operator to the JOC.

(End of Article 1)

ARTICLE 2 — JOC NAME
The name of JOC shall be [name of Gas Field] Operating Company.
(End of Article 2)

ARTICLE 3 - HEADQUARTERS OF JOC

The headquarters of the JOC shall be in Baghdad, Iraq, and it may have branch offices in
other cities in the Republic of Iraq.

(End of Article 3)

ARTICLE 4 - JOC OBJECTIVES

41 JOC shall assume the duties of the Operator to the extent they apply to the conduct
of Petroleum Operations, but on behalf of the Parties, and to the account of
Contractor, all in accordance with the provisions of this Contract and the charter of
the JOC.

4.2 JOC shall implement approved Development Plans, Work Programs and Budgets in
accordance with this Contract. JOC shall keep account of all costs, expenses and
expenditures for such Petroleum Operations under the terms of this Contract and
Annex C attached thereto.

76
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

4.3 In conducting Petroleum Operations, the JOC and its Sub-Contractors enjoy the
same privileges and exemptions as Contractor or Operator to the extent these apply
to the conduct of Petroleum Operations by Operator, and shall comply with the Law.

44 JOC shall assume, as from the Date of Transfer of Operatorship, all the rights and
obligations of Contractor and/or Operator wherever they appear in this Contract to
the extent they are relevant to the conduct of Petroleum Operations by the Operator.

4.5 After the JOC has taken over conduct of Petroleum Operations and has become
Operator, Contractor shall have the obligation of joint management of the JOC and a
major role in all the planning, decisions, and day-to-day conduct of Petroleum
Operations. In general, Contractor shall make available to the JOC its managerial
and technological skills and personnel to ensure that Petroleum Operations are
performed in accordance with Best International Petroleum Industry Practices. In
particular, the establishment of the JOC shall in no way relieve Contractor of its
obligations to achieve the production targets under this Contract.

(End of Article 4)

ARTICLE 5 — FINANCING

The JOC shall have neither profit nor loss. Costs, expenses and expenditures, incurred and
paid by JOC to carry out Petroleum Operations shall be financed by Contractor and
recovered as Petroleum Costs or Supplementary Costs according to the approved Annual
Work Program and Budget in accordance with the provisions of this Contract.

(End of Article 5)

ARTICLE 6 — FUNCTION OF JOC

The JOC shall not own any right, title or interest under this Contract or in the Petroleum
produced from the Field, and shall not be required as a principal for any financing. JOC shall
function as Operator and shall assume all relevant responsibilities of Operator under this
Contract.

(End of Article 6)

ARTICLE 7 — BOARD OF DIRECTORS

7.1 A Board of Directors shall be formed for the purpose of overall supervision and
control of Petroleum Operations to be conducted by the JOC. This BOD shall consist
of eight (8) members, four (4) to be designated by NOC and four (4) to be designated
by Contractor, including one member from the State Partner. An alternate to each
member shall also be designated. The BOD shall assume its duties and authorities
as from the Date of Transfer of Operatorship. The chairman shall be designated by
NOC and the deputy chairman by Contractor.

7.2 Decisions of the BOD shall be taken by unanimous votes of the members or their
alternates present at the meeting. Quorum shall be at least three (3) members or
alternates of Operator or Transporter, including at least one member nominated by
NOC and one member nominated by Contractor's Operator. Decisions taken by the
BOD shall be recorded in official minutes signed by the members present and
communicated by JOC to the Parties.

7.3 All reasonable costs and expenses of the BOD shall be recovered as Petroleum
77
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Costs.

(End of Article 7)

ARTICLE 8 — DUTIES AND AUTHORITIES OF BOARD OF DIRECTORS

The BOD shall assume all the duties and authorities of the JMC as specified in Article 13.2 of
this Contract.

Additionally, the BOD shall have the following duties and authorities:
8.1 overall supervision and control of the conduct of Petroleum Operations by the JOC;
8.2 the establishment of the operating organization and procedure;

8.3 the structuring of the accounting system and of the financial controls as well as the
financial planning insofar as it is necessary to manage JOC;

8.4 the establishment of the procedures for the funding of Petroleum Operations by
Contractor;

8.5 the appointment and replacement of the General Manager, the Deputy General
Manager and the other senior divisional managers of JOC, and the definition of their
respective powers;

8.6 the establishment and update of the organization chart of JOC, including the
identification of the positions to be filled through secondment from NOC or Contractor
respectively and those to be filled through direct employment. The Contractor should
be prepared to fill positions within the JOC as and where required upon the request
of the BOD;

8.7 establishment of the employment procedures and personnel regulations of JOC;

8.8 prior approval of the terms of the service or secondment agreements to be entered
into by JOC with NOC and Contractor of this Contract; and

8.9 the duties and authorities provided for in Article 13.2 and that were performed by the
JMC prior to the Date of Transfer of Operatorship.

(End of Article 8)

ARTICLE 9 - MANAGEMENT

The General Manager and Deputy General Manager of JOC shall be appointed by the BOD
from candidates nominated by NOC and Contractor, respectively. Departmental Managers of
JOC shall be appointed by the BOD in consultation with the General Manager and Deputy
General Manager. The General Manager shall be the chief executive officer of the JOC.

(End of Article 9)

ARTICLE 10 - EMPLOYMENT REGULATIONS

The JOC shall give preference to Iraqi personnel in accordance with Article 9.19 of this
Contract.

Secondees of Contractor or NOC shall be exclusive to the operations of the JOC and shall

78
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

have no other work obligation or assignment within the organization supplying such
secondee, unless agreed by the NOC and Contractor’s Operator.

The BOD shall approve the regulations covering the terms and conditions of employment of
the personnel of JOC employed directly by JOC.

(End of Article 10)

ARTICLE 11 — LIABILITY
Liabilities shall be pursuant to this Contract.

(End of Article 11)

ARTICLE 12 — DURATION OF JOC

12.1 The duration of JOC shall extend up to the end of the Term, including any extensions
thereof.

12.2 Neither Contractor nor NOC shall assign, sell or otherwise transfer its interest in the
JOC except by mutual agreement; provided, however, that when a Company assigns
its interest under this Contract and Joint Operating Agreement to any party, its
interest in the JOC shall be assigned proportionately.

(End of Article 12)

ARTICLE 13 — DISSOLUTION OF JOC

The JOC shall be dissolved when this Contract expires or is terminated for any reason as
provided for therein.

(End of Article 13)

ARTICLE 14 — CHARTER OF JOC

By the Date of Transfer of Operatorship, the Parties shall enter into the charter of the JOC
which shall embody the principles set out in this JOC Heads of Agreement. Pending the
issue of the said charter, the provisions of this JOC Heads of Agreement setting forth the
principal terms of the charter shall apply as the provisional charter.

(End of Article 14)

ARTICLE 15 — MODIFICATION OF THE CHARTER OF JOC

Contractor and NOC may, by mutual agreement, modify the terms of the charter of the JOC.
provided that such modification will not be in conflict with the provisions of this Addendum
Three or this Contract.

(End of Article 15)

79
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ARTICLE 16 —- HAND-OVER OF OPERATORSHIP

Operatorship including all books and records shall be transferred to JOC.

(End of Article 16)

ARTICLE 17 —- GOVERNING LAW AND ARBITRATION

The Law shall apply to the JOC, if and to the same extent it applies to the Contractor,
Operator and/or this Contract in accordance with Article 29. To the extent that the Parties
determine that it would be appropriate to prepare a shareholders agreement in respect of
JOC, such shareholders agreement shall be governed by, and construed in accordance with,
the Law. Any dispute arising from or in connection with such shareholders agreement or the
charter of JOC shall be settled in accordance with Article 37 of this Contract.

(End of Article 17)

ARTICLE 18 — CONFIDENTIALITY

Confidentiality provisions of Article 33 of this Contract shall apply for this Heads of
Agreement, subsequent charter and operations of JOC.

(End of Article 18)

ARTICLE 19 — EFFECTIVE DATE AND TERM

This Heads of Agreement shall come into force on the Effective Date and shall continue in
effect until the earlier of Contract expiry, Contract termination or upon the Parties entering
into the charter of the JOC. The full charter of the JOC shall be entered into no later than six
(6) months from the NOC's decision to form the JOC.

(End of Article 19)

(End of Addendum Three)

80
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

ADDENDUM FOUR — HEADS OF EXPORT OIL SALES AGREEMENT

This Addendum Four is attached to and made part of the Service Development and
Production Contract of the Gas Field. Terms defined in this Contract shall have the
same meanings for the purpose of this Heads of Agreement.

SPECIAL TERMS (PART 1)
ARTICLE 1 — DEFINITIONS

For the purpose of this Heads of Agreement, terms defined in this Contract shall have the
same meanings except the definition of the Parties.

"Parties" means Seller and Buyer.
"Buyer" means Contractor.
"Seller" means Iraq Oil Marketing Company "SOMO", on behalf and for the account of NOC.

“Lifting Quarter’ means the Quarter during which Export Oil is available for lifting by
Contractor, under this Contract, at the Delivery Point where any Lifting Quarter shall be the
Quarter following a Quarter for which Service Fees are due and payable.

(End of Article 1)

ARTICLE 2 — QUANTITY
2.1 Forward Quantity Statement

No later than the first day of the first Month of the Quarter immediately preceding any
Lifting Quarter, Contractor shall invoice NOC the outstanding Service Fees and
Supplementary Fees due and payable to Contractor under this Contract as these will
stand on the first day of the said Lifting Quarter. NOC shall review the invoice and will
either confirm its accuracy, or advise Contractor of any errors. The invoice shall be
agreed by the 15" of said first Month.

Accordingly, no later than the first day of the second Month, the Buyer shall furnish to
the Seller a statement of the volume of Export Oil to be lifted from each standard
export quality in each Month of the said Lifting Quarter ("Forward Quantity
Statement"). The Forward Quantity Statement will be based on the Service Fees and
Supplementary Fees due and payable to Contractor as agreed by NOC, divided by
the relevant Export Oil Price which shall be determined in accordance with Article 18
of this Contract, applicable for the Month before the Forward Quantity Statement or
for the preceding Month if the former is not available ("Provisional Price"). However,
the volume of Export Oil to be lifted by Contractor in any Lifting Quarter shall not
exceed the upper limit set for payment of due Service Fees and Supplementary
Fees, and the balance of such Service Fees and Supplementary Fees, at the end of
the said Lifting Quarter, shall be carried forward, all pursuant to Article 19 of this
Contract and Annex C.

The price used for calculating the volume from each standard export quality for the
first Lifting Quarter shall be based on the monthly declared SOMO's official Export Oil
Price for that quality to be lifted during any month of the said Quarter.

The volumes of the different qualities of Export Oil to be lifted by the Buyer in a Lifting
Quarter shall be in the same proportion as the different qualities of Net Production

81
2.2

2.3

Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

from the Field during the Quarter, or as otherwise agreed between the Seller and the
Buyer.

NOC shall review the Forward Quantity Statement, and will either confirm its
accuracy, or advise Contractor of any errors in the calculation of the volumes to be
lifted. The nominal quantity agreed for each Month may be varied by up to plus or
minus five percent (5%) as operational tolerance at the time of actual loading. Actual
quantity lifted is based on net bill of lading.

For smooth and timely lifting and reporting under this Agreement, the Parties may
establish a specialized "Joint Committee" with representatives from NOC, Contractor,
and SOMO.

Lifting Statement

The Seller shall furnish to the Buyer and the Joint Committee a statement setting out
the actual Barrels of the Export Oil lifted per Month during a Lifting Quarter and the
actual Price for the Month of lifting ("Lifting Statement"), within fifteen (15) days after
the end of each Lifting Quarter. The Buyer shall review the Lifting Statement, and will
advise the Seller of any errors in the calculations contained therein, within fifteen (15)
days after receipt of the Lifting Statement, with a copy to the Joint Committee.
Notwithstanding the above, it is agreed that the final certified shipping documents
shall be controlling as to volumes lifted. Attachment A to this Agreement contains a
sample schedule of notifications, lifting and adjustments applicable for lifting during a
Year.

Seller's Option to Deliver Excess Volumes

The Seller may, at its option, elect to deliver excess Export Oil over and above the
offset volumes required in any Lifting Quarter under this Contract. The actual value of
any such excess Export Oil lifted by the Buyer under the price clause hereunder will
reduce the outstanding balance of due Service Fees and Supplementary Fees under
this Contract, as reflected in the then most current Quarterly report. If the Seller
wishes to exercise this option to deliver excess Export Oil in any Lifting Quarter, the
Seller must notify the Buyer of such election no later than the first day of the second
Month of the preceding Quarter.

(End of Article 2)

ARTICLE 3 —- DELIVERY

F.O.B relevant Iraqi loading terminal.

(End of Article 3)

ARTICLE 4 — EFFECTIVE DATE AND TERM

This Heads of Agreement shall come into effect from the Effective Date and shall continue in
effect until this Contract terminates or the Buyer and the Seller enter into the Export Oil
Sales Agreement whichever is earlier.

(End of Article 4)

ARTICLE 5 —- PRICE

82
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Export Oil Price shall be determined pursuant to Article 18 of this Contract. The value of the
quantity of Export Oil lifted ("Proceeds") shall be credited to Seller's account, immediately
upon receipt by the Buyer, under this Contract.

(End of Article 5)

ARTICLE 6 —- PAYMENT

The Proceeds receivable by the Seller under this Agreement shall be used to reduce the
amounts owed to the Buyer by the NOC under this Contract and, therefore, no payments to
the Seller are required for such Export Oil deliveries. The Buyer shall not be required to pay
the Seller nor post letters of credit or other guarantees of payment, relative to such
deliveries, except for deliveries in excess of amounts owed to the Buyer under this Contract.

(End of Article 6)

ARTICLE 7 - EXPORT OIL SALES AGREEMENT

Contractor and SOMO shall in due time enter into the Export Oil Sales Agreement which
shall embody the principles set out in this Heads of Agreement and it may include such other
provisions as customarily used by international petroleum industry and shall continue in
effect for the Term of this Contract. Pending the execution of the Export Oil Sales
Agreement, the provisions of this Heads of Agreement shall apply.

(End of Article 7)

GENERAL TERMS AND CONDITIONS (PART 2)

All other terms and conditions in Seller's General Terms and Conditions for Export Oil
Sale/Purchase Contracts ("GTC") apply, except as amended in the special conditions here-
above.

Any provisions in Seller’s GTC which allow the Seller to suspend or terminate all or part of
this Heads of Agreement or the subsequent Export Oil Sales Agreement shall act only to
cancel affected lifting which will be rescheduled by mutual agreement. The arbitration
provisions of this Contract shall apply mutatis mutandis.

83
Model Gas Service Development and Production Contract (“GSDPC”) April 23, 2009

Attachment A to Addendum Four- Export Oil Lifting and Reporting

Export Oil Lifting and Re

(Assuming first

Quarterly Service Fees and Supplementary Fees th
Quarter Oct Reports “agreed (for next Quarter) id 15
preceding N Forward Quantity Statement for First Lifting Quarter 4s
First ov. (Price = October price)
Lifting January crude nominati ti fall Month
Quarter Dec. lary crude nomination (acceptance of all Mon 40"
nominations by 20")
February crude nomination 40"
Jan. | Quarterly Service Fees and Supplementary Fees 45!
| Report agreed
First Lifting Forward Quantity Statement, for Second Lifting Quarter 48
Quarter Feb. | (Price=January price) 40"
March crude nomination
Mar. | April crude nomination 10"
May crude nomination
Aor. Lifting Statement and Quarterly Service Fees and 10"
Pr. Supplementary Fees Report agreed (Adjustment made 15"
Second for First Quarter actuals)
Lifting Forward Quantity Statement (For Third Quarter) 48
Quarter May | (Price = April price) 40"
June crude nomination
June | July crude nomination 10"
August crude nomination
Jul Lifting Statement and Quarterly Service Fees and 10"
¥ Supplementary Fees Report agreed (Adjustment made 45
ee for Second Quarter actuals)
Third Lifting —
Quarter Forward Quantity Statement ( For Fourth Quarter) 18
Aug. | (Price = July price) 40"
September crude nomination
Sep. | October crude nomination 10"
November crude nomination
Oct Lifting Statement and Quarterly Service Fees and 10"
“| Supplementary Fees Report agreed 45
Fourth (Adjustment made for Third Quarter actuals)
Lifting Forward Quantity Statement ( For next Quarter) 4st
Quarter Nov. | (Price = October price) th
December crude nomination 10
Dec. | January crude nomination 140"

(End of Addendum Four)

84
